

EXHIBIT 10.1




$2,000,000,000
CREDIT AGREEMENT
among
BOSTON SCIENTIFIC CORPORATION,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BANK OF AMERICA, N.A.
as Syndication Agent,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
J.P. MORGAN SECURITIES LLC
and
MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,
BARCLAYS BANK PLC,
BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC.,
RBC CAPITAL MARKETS,
RBS SECURITIES INC.,
and
UBS SECURITIES LLC,
as Joint Lead Arrangers,
BARCLAYS BANK PLC,
BNP PARIBAS,
CITIBANK N.A.,
DEUTSCHE BANK SECURITIES INC.,
ROYAL BANK OF CANADA,
 THE ROYAL BANK OF SCOTLAND PLC,
and
UBS SECURITIES LLC,
as Documentation Agents,
Dated as of April 18, 2012






--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 
Page


 
 
 
SECTION 1 DEFINITIONS
1


 
Defined Terms
1


 
Other Definitional Provisions
25


 
 
 
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
26


 
Revolving Credit Commitments
26


 
Procedure for Revolving Credit Borrowing
26


 
Swingline Commitment
27


 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
27


 
Fees
29


 
Termination or Reduction of Revolving Credit Commitments
29


 
Repayment of Loans
30


 
CAF Advances
30


 
Procedure for CAF Advance Borrowing
30


 
Repayment of CAF Advances
33


 
Certain Restrictions with Respect to CAF Advances
34


 
Multicurrency Commitments
34


 
Repayment of Multicurrency Loans
34


 
Procedure for Multicurrency Borrowing
34


 
Termination or Reduction of Multicurrency Commitments
35


 
Borrowings of Revolving Credit Loans and Refunding of Loans
35


 
Increase of Revolving Credit Commitments
37


2.18.
Cash Collateral
38


 
Defaulting Lenders
39


 
Extension of Termination Date
41


 
 
 
SECTION 3 CERTAIN PROVISIONS APPLICABLE TO THE LOANS
43


 
Optional and Mandatory Prepayments
43


 
Conversion and Continuation Options
44


 
Minimum Amounts and Maximum Number of Tranches
45


 
Interest Rates and Payment Dates
45


 
Computation of Interest and Fees
46


 
Inability to Determine Interest Rate
46


 
Pro Rata Treatment and Payments
47


 
Illegality
49


 
Requirements of Law
49


 
Taxes
50


 
Indemnity
54


 
Change of Lending Office; Removal of Lender
54


 
Evidence of Debt
55


 
 
 
 
 
 




--------------------------------------------------------------------------------



 
 
 
SECTION 4 LOCAL CURRENCY FACILITIES
56


4.1.
Terms of Local Currency Facilities.
56


 
Reporting of Local Currency Outstandings
57


 
 
 
SECTION 5 LETTERS OF CREDIT
58


 
L/C Commitment
58


 
Procedure for Issuance of Letter of Credit
59


 
Fees and Other Charges
59


 
L/C Participations
60


 
Reimbursement Obligation of the Borrower
61


 
Obligations Absolute
61


 
Letter of Credit Payments
62


 
Applications
62


 
Reimbursement Obligations for Certain Letters of Credit Denominated in
Currencies Other Than Dollars
62


 
 
 
SECTION 6 REPRESENTATIONS AND WARRANTIES
62


 
Financial Condition
62


 
Corporate Existence; Compliance with Law
63


 
Corporate Power; Consents and Authorization; Enforceable Obligations
63


 
No Legal Bar
64


 
No Default
64


 
Taxes
64


 
Federal Regulations
64


 
ERISA
64


 
Investment Company Act; Other Regulations
65


 
Purpose of Loans
65


 
Environmental Matters
65


 
Disclosure
66


 
No Change
66


 
No Material Litigation
66


 
 
 
SECTION 7 CONDITIONS PRECEDENT
66


 
Conditions to Closing
66


 
Conditions to Each Loan and Letter of Credit
68


 
 
 
SECTION 8 AFFIRMATIVE COVENANTS
68


 
Financial Statements
68


 
Certificates; Other Information
69


 
Payment of Obligations
70


 
Conduct of Business and Maintenance of Existence
70


 
Maintenance of Property; Insurance
70


 
Inspection of Property; Books and Records; Discussions
71


 
Notices
71


 
 
 
 
 
 




--------------------------------------------------------------------------------



 
 
 
SECTION 9 NEGATIVE COVENANTS
72


 
Financial Covenants
72


 
Limitation on Liens
72


 
Limitation on Indebtedness pursuant to Receivables Transactions
73


 
Limitation on Fundamental Changes
73


 
Limitation on Indebtedness of Subsidiaries
74


 
 
 
SECTION 10 EVENTS OF DEFAULT
74


 
 
 
SECTION 11 THE AGENTS
77


 
Appointment
77


 
Delegation of Duties
77


 
Exculpatory Provisions
78


 
Reliance by Administrative Agent
78


 
Notice of Default
78


 
Non-Reliance on Administrative Agent and Other Lenders
79


 
Indemnification
79


 
Administrative Agent in Its Individual Capacity
80


 
Successor Administrative Agent
80


 
The Arrangers, the Bookrunners, the Syndication Agent and the Documentation
Agents
80


 
 
 
SECTION 12 GUARANTEE
81


 
Guarantee
81


 
No Subrogation
81


 
Amendments, etc with respect to the Obligations; Waiver of Rights
82


 
Guarantee Absolute and Unconditional
82


 
Reinstatement
83


 
Payments
84


 
“Lenders”
84


 
 
 
SECTION 13 MISCELLANEOUS
84


 
Amendments and Waivers
84


 
Notices
86


 
No Waiver; Cumulative Remedies
90


 
Survival of Representations and Warranties
90


 
Payment of Expenses and Taxes
90


 
Successors and Assigns; Participations and Assignments
91


 
Adjustments; Set-off
94


 
Counterparts
95


 
Severability
95


 
Integration
96


 
GOVERNING LAW
96


 
Submission To Jurisdiction and Waivers;
96


 
Acknowledgements
96


 
Confidentiality
97






--------------------------------------------------------------------------------



 
Loan Conversion/Participations
98


 
Judgment
99


 
WAIVERS OF JURY TRIAL
99


 
USA Patriot Act Notice
99


 
No Advisory or Fiduciary Responsibility
100





SCHEDULES
 
 
 
Schedule I
Names, Addresses and Commitments of Lenders
Schedule II
Information Concerning Local Currency Loans
Schedule 9.2
Existing Liens
Schedule 9.5
Existing Subsidiary Indebtedness
 
 
EXHIBITS
 
 
 
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of CAF Advance Note
Exhibit C
Form of CAF Advance Request
Exhibit D
Form of CAF Advance Offer
Exhibit E
Form of CAF Advance Confirmation
Exhibit F
Form of Closing Certificate
Exhibit G
Form of Opinion of Counsel to Borrower
Exhibit H
Form of Assignment and Assumption
Exhibit I
Form of Local Currency Facility Addendum
Exhibit J-1 - J-4
U.S. Tax Compliance Certificate
Exhibit K
Form of Guarantee
Exhibit L
Form of Multicurrency Note








--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of April 18, 2012, among (i) BOSTON SCIENTIFIC
CORPORATION, a Delaware corporation (the “Borrower”), (ii) the several banks and
other financial institutions or entities from time to time parties hereto (the
“Lenders”), (iii) BANK OF AMERICA, N.A., as Syndication Agent (in such capacity,
the “Syndication Agent”) and (iv) JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders hereunder (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders make Revolving Credit Loans
(as defined below), CAF Advances (as defined below), Multicurrency Loans (as
defined below), Swingline Loans (as defined below) and Local Currency Loans (as
defined below) to the Borrower on the terms and conditions set forth herein;
WHEREAS, the Lenders have agreed to make the credit facilities available upon
the terms and subject to the conditions set forth herein; and
WHEREAS, the new credit facilities will be used to refinance the existing credit
facilities under the Credit Agreement, dated as of June 23, 2010, among the
Borrower, the lenders and the administrative agent party thereto (the “Existing
Credit Facilities);
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION 1
DEFINITIONS
1.1.    Defined Terms.
As used in this Agreement, the following terms shall have the following
meanings:
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% per
annum and (c) the Eurocurrency Base Rate plus 1% per annum. For purposes hereof:
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect (the Prime
Rate not being intended to be the lowest rate of interest charged by JPMorgan in
connection with extensions of credit to debtors); and “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
federal funds transactions with members of the Federal



--------------------------------------------------------------------------------



Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurocurrency Base Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Base Rate, respectively.
“ABR Loans”: Revolving Credit Loans and Swingline Loans bearing interest based
upon the ABR.
“Additional Lender”: as defined in subsection 2.20(c).
“Additional Revolving Credit Commitment”: as defined in subsection 2.17.
“Adjusted Aggregate Committed Outstandings”: with respect to each Lender, the
Aggregate Committed Outstandings of such Lender, plus the amount of any
participating interests purchased by such Lender pursuant to subsection 13.15,
minus the amount of any participating interests sold by such Lender pursuant to
subsection 13.15.
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Agency Fee Letter”: that agency fee letter, dated March 15, 2012, among
JPMorgan, J.P. Morgan Securities LLC and the Borrower.
“Agent Parties” as defined in subsection 13.2(c).
“Agents”: the collective reference to the Administrative Agent, the Syndication
Agent, the Documentation Agents, the Arrangers and the Bookrunners.
“Aggregate Exposure Percentage”: as defined in the definition of “Majority
Lenders.”
“Aggregate Available Multicurrency Commitments”: as at any date of determination
with respect to all Multicurrency Lenders, an amount in Dollars equal to



--------------------------------------------------------------------------------



the sum of the Available Multicurrency Commitments of all Multicurrency Lenders
on such date.
“Aggregate Available Revolving Credit Commitments”: as at any date of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders on such date.
“Aggregate Committed Outstandings”: as at any date of determination with respect
to any Lender, an amount in Dollars equal to the sum of (a) the Aggregate
Revolving Credit Outstandings of such Lender on such date, (b) the Dollar
Equivalent of the Aggregate Multicurrency Outstandings of such Lender on such
date, and (c) the Dollar Equivalent of the Aggregate Local Currency Outstandings
of such Lender on such date.
“Aggregate Local Currency Outstandings”: as at any date of determination with
respect to any Lender, an amount in the applicable Local Currencies equal to the
aggregate unpaid principal amount of such Lender’s Local Currency Loans.
“Aggregate Multicurrency Outstandings”: as at any date of determination with
respect to any Lender, an amount in the applicable Available Foreign Currencies
equal to the aggregate unpaid principal amount of such Lender’s Multicurrency
Loans.
“Aggregate Revolving Credit Commitments”: the aggregate amount of the Revolving
Credit Commitments of all of the Lenders.
“Aggregate Revolving Credit Outstandings”: as at any date of determination with
respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans on
such date plus (b) such Lender’s Revolving Credit Commitment Percentage of (i)
the aggregate outstanding principal of Swingline Loans and (ii) the L/C
Obligations.
“Aggregate Total Outstandings”: as at any date of determination with respect to
any Lender, an amount in Dollars equal to the sum of (a) the Aggregate Revolving
Credit Outstandings of such Lender on such date, (b) the Dollar Equivalent of
the aggregate unpaid principal amount of such Lender’s CAF Advances on such
date, (c) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of
such Lender on such date and (d) the Dollar Equivalent of the Aggregate Local
Currency Outstandings of such Lender on such date.
“Agreement”: this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Agreement Currency”: as defined in subsection 13.16(b).



--------------------------------------------------------------------------------



“Applicable Margin”: with respect to each day for each Type of Loan, the rate
per annum based on the Ratings in effect on such day, as set forth under the
relevant column heading below:


Rating
Eurodollar Loans/
Multicurrency Loans
ABR Loans
Rating I
0.875
%
0.0
%
Rating II
0.975
%
0.0
%
Rating III
1.050
%
0.050
%
Rating IV
1.275
%
0.275
%
Rating V
1.475
%
0.475
%

 
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Arrangers”: J.P. Morgan Securities LLC, Merrill, Lynch, Pierce, Fenner & Smith,
Incorporated, Barclays Bank PLC, BNP Paribas Securities Corp., Citigroup Global
Markets Inc., Deutsche Bank Securities Inc., RBS Securities Inc., RBC Capital
Markets, and UBS Securities LLC, as Joint Lead Arrangers for this Agreement.
“Assignee”: as defined in subsection 13.6(c).
“Available Foreign Currencies”: euro, Japanese Yen, Australian Dollar, Canadian
Dollar, Pound Sterling, Singapore Dollar, Swiss Franc and any other available
and freely convertible non-Dollar currency selected by the Borrower and approved
by the Administrative Agent and the Multicurrency Lenders.
“Available Multicurrency Commitment”: as at any date of determination with
respect to any Multicurrency Lender (after giving effect to the making and
payment of any Revolving Credit Loans required to be made on such date pursuant
to subsection 2.16), an amount in Dollars equal to the lesser of (a) the excess,
if any, of (i) the amount of such Multicurrency Lender’s Multicurrency
Commitment in effect on such date over (ii) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Multicurrency Lender on such date,
and (b) the excess, if any, of (i) the amount of such Lender’s Revolving Credit
Commitment in effect on such date over (ii) the Aggregate Committed Outstandings
of such Lender on such date.
“Available Revolving Credit Commitment”: as at any date of determination with
respect to any Lender (after giving effect to the making and payment of any
Revolving Credit Loans required to be made on such date pursuant to subsection
2.16), an amount in Dollars equal to the excess, if any, of (a) the amount of
such Lender’s Revolving Credit



--------------------------------------------------------------------------------



Commitment in effect on such date over (b) the Aggregate Committed Outstandings
of such Lender on such date.
“Bank of America”: Bank of America, N.A.
“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code, as
amended, modified, succeeded or replaced from time to time.
“benefited Lender”: as defined in subsection 13.7.
“Board”: the Board of Governors of the Federal Reserve System.
“Bookrunners”: J.P. Morgan Securities LLC and Merrill, Lynch, Pierce, Fenner &
Smith Incorporated, as Joint Bookrunners and Joint Lead Arrangers for this
Agreement.
“Borrower”: as defined in the preamble hereto.
“Borrower Materials”: as defined in subsection 8.2.
“Borrowing Date”: any Business Day specified in a notice pursuant to subsection
2.2, 2.9 or 2.14 as a date on which the Borrower requests the Lenders to make
Loans hereunder or, with respect to Local Currency Loans, the date on which a
Foreign Subsidiary Borrower requests Local Currency Lenders to make Local
Currency Loans to such Foreign Subsidiary Borrower pursuant to the Local
Currency Facility to which such Foreign Subsidiary Borrower and Local Currency
Lenders are parties.
“Business”: as defined in subsection 6.11(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to close;
provided that when such term is used for the purpose of determining the date on
which the Eurocurrency Base Rate is determined under this Agreement for any Loan
denominated in euro for any Interest Period therefor and for purposes of
determining the first and last day of any such Interest Period, references in
this Agreement to Business Days shall be deemed to be references to Target
Operating Days; provided, further,
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, means any such day that is also a London Banking
Day;
(b)    if such day relates to any interest rate settings as to a Multicurrency



--------------------------------------------------------------------------------



Loan or CAF Advance denominated in a currency other than Dollars or euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and
(c)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or euro in respect of a Multicurrency
Loan or a CAF Advance denominated in a currency other than Dollars or euro, or
any other dealings in any currency other than Dollars or euro to be carried out
pursuant to this Agreement in respect of any such Multicurrency Loan or CAF
Advance (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such currency.
“CAF Advance”: each competitive advance facility advance made pursuant to
subsection 2.8.
“CAF Advance Availability Period”: the period from and including the Closing
Date to and including the date which is seven days prior to the Termination
Date.
“CAF Advance Confirmation”: each confirmation by the Borrower of its acceptance
of CAF Advance Offers, which confirmation shall be substantially in the form of
Exhibit E and shall be delivered to the Administrative Agent by facsimile
transmission.
“CAF Advance Interest Payment Date”: as to each CAF Advance, each interest
payment date specified by the Borrower for such CAF Advance in the related CAF
Advance Request.
“CAF Advance Maturity Date”: as to any CAF Advance, the date specified by the
Borrower pursuant to subsection 2.9(d)(ii) in its acceptance of the related CAF
Advance Offer.
“CAF Advance Note”: as defined in subsection 3.13(e).
“CAF Advance Offer”: each offer by a Lender to make CAF Advances pursuant to a
CAF Advance Request, which offer shall contain the information specified in
Exhibit D and shall be delivered to the Administrative Agent by telephone,
immediately confirmed by facsimile transmission.
“CAF Advance Request”: each request by the Borrower for Lenders to submit bids
to make CAF Advances, which request shall contain the information in respect of
such requested CAF Advances specified in Exhibit C and shall be delivered to the
Administrative Agent in writing, by facsimile transmission, or by telephone,
immediately confirmed by facsimile transmission.



--------------------------------------------------------------------------------



“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if an Issuing Lender or Swingline
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lenders (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Closing Date”: April 18, 2012.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment Period”: the period from and including the Closing Date to but
excluding the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.
“Commitments”: the collective reference to the Revolving Credit Commitments,
Multicurrency Commitments, Swingline Commitments and L/C Commitments.
“Committed Outstandings Percentage”: on any date with respect to any Lender, the
percentage which the Adjusted Aggregate Committed Outstandings of such Lender
constitutes of the Adjusted Aggregate Committed Outstandings of all Lenders.
“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Sections 414(b), 414(c), 414(m) and 414(o) of the Code.



--------------------------------------------------------------------------------



“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender; and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
subsection 3.9, 3.10, 3.11 or 13.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.
“Consolidated EBITDA”: of any Person for any period, without duplication,
Consolidated Net Income of such Person and its Subsidiaries for such period
plus, to the extent reflected as a charge in the statement of such Consolidated
Net Income for such period, the sum of
(a)    income tax expense, including any expenses resulting from income tax
disputes with a Governmental Authority,
(b)    Consolidated Interest Expense of such Person and its Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(c)    depreciation expense,
(d)    amortization or write-down of intangibles (including, but not limited to,
goodwill) and organization costs,
(e)    any extraordinary, unusual or nonrecurring expenses or losses (to the
extent any of the foregoing are non-cash items) (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business (including as a result of write downs of goodwill or net
intangible assets) and including special charges and purchased research and
development charges in connection with acquisitions and other strategic
alliances, inventory step-up charges, fair value adjustments, and unrealized
investment impairments),
(f)    any non-cash stock compensation expense in accordance with GAAP,
(g)    any cash litigation costs, including judgments, orders, awards,
settlements and related legal costs paid during such period (net of any cash



--------------------------------------------------------------------------------



litigation or settlement payments received during such period) (“Cash Litigation
Payments”), provided that, solely for the purposes of this definition, the
aggregate amount of Cash Litigation Payments under this clause (g) shall not
exceed $2,300,000,000 less the aggregate principal amount of Indebtedness
deducted in determining Consolidated Total Debt pursuant to clause (ii) of the
definition of “Consolidated Total Debt”,
(h)    any cash or non-cash charges in respect of restructurings, plant
closings, staff reductions, distributor network optimization initiatives,
distribution technology optimization initiatives or other similar charges,
provided that, solely for the purposes of this definition, the aggregate amount
of all charges under this clause (h) shall not exceed $500,000,000 after the
Closing Date,
(i)    any income or expense associated with business combinations following the
adoption of FASB Statement No. 141(R), “Business Combinations - a replacement of
FASB Statement No. 141”, which would have been treated as a cost of the
acquisition (e.g., as goodwill) under FASB Statement No. 141, “Business
Combinations” including income or expense relating to contingent consideration,
and
(j)    any Non-Cash Charges, including those attributable to litigation,
intangible asset impairment, intellectual property research and development
charges;
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of
(a)    interest income (except to the extent deducted in determining
Consolidated Interest Expense), and
(b)    any extraordinary, unusual or nonrecurring income or gains (to the extent
any of the foregoing are non-cash items) (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, gains on the sales of assets outside of the ordinary course of
business, inventory step-up charges, fair value adjustments, and unrealized
investment impairments).
“Non-Cash Charges” means (a) losses on asset sales, disposals or abandonments,
(b) any impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all losses from investments recorded using the equity method, (d)
stock-based awards compensation expense, and (e) other non-cash charges
(provided that if any non-cash charges referred to in this clause (e) represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from



--------------------------------------------------------------------------------



Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period).
“Consolidated Interest Expense”: of any Person for any period, total interest
expense of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries determined in
accordance with GAAP (including, all net costs that are allocable to such period
in accordance with GAAP).
“Consolidated Interest Coverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.
“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries
for such period.
“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP plus cash receipts received in
connection with litigation related Non-Cash Charges and minus cash payments made
in connection with such litigation related Non-Cash Charges.
“Consolidated Tangible Assets”: at any date, Consolidated Total Assets minus
(without duplication) the net book value of all assets which would be treated as
intangible assets, as determined on a consolidated basis in accordance with
GAAP.
“Consolidated Total Assets”: at any date, the net book value of all assets of
the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP.
“Consolidated Total Debt”: at any date, an amount equal to (i) the aggregate
principal amount of all Indebtedness (excluding, for the avoidance of doubt, any
operating leases) of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP as in effect on the date of this
Agreement, less (ii) the aggregate principal amount of Indebtedness issued or
incurred by the Borrower on or prior to such date to fund tax deficiency
payments; provided that the aggregate amount of any such Indebtedness issued to
fund tax deficiency payments for purposes of this clause (ii) shall not exceed
$2,300,000,000.
“Continuing Directors”: as defined in subsection 10(j).
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such



--------------------------------------------------------------------------------



Person is a party or by which it or any of its property is bound.
“Conversion Date”: any date on which either (a) an Event of Default under
subsection 10(g) has occurred or (b) the Commitments shall have been terminated
and/or the Loans shall have been declared immediately due and payable pursuant
to Section 10.
“Conversion Sharing Percentage”: on any date with respect to any Lender and any
Loans of such Lender outstanding in any currency other than Dollars, the
percentage of such Loans such that, after giving effect to the conversion of
such Loans to Dollars and the purchase and sale by such Lender of participating
interests as contemplated by subsection 13.15, the Committed Outstandings
Percentage of such Lender will equal such Lender’s Revolving Credit Commitment
Percentage on such date (calculated immediately prior to giving effect to any
termination or expiration of the Commitments on the Conversion Date).
“Converted Loans”: as defined in subsection 13.15(a).
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default”: any of the events specified in Section 10, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Defaulting Lender”: subject to subsection 2.19(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder (other than as a
result of a good faith dispute with respect to amount), (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm that
it will comply with its funding obligations, or (d) has (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company



--------------------------------------------------------------------------------



thereof by a Governmental Authority as long as such ownership or acquisition
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.
“Documentation Agents”: Barclays Bank PLC, BNP Paribas, Citibank, N.A., Deutsche
Bank Securities Inc., The Royal Bank of Scotland plc, Royal Bank of Canada, and
UBS Securities LLC, as Documentation Agents for this Agreement.
“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent. In making any
determination of the Dollar Equivalent for purposes of calculating the amount of
Loans to be borrowed from the respective Lenders on any Borrowing Date, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
on which the interest rate for such Loans is determined pursuant to the
provisions of this Agreement and the other Loan Documents.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, regulations, statutes, ordinances, codes, decrees or
other enforceable requirements or orders of any Governmental Authority or other
Requirements of Law regulating, relating to or imposing liability or standards
of conduct concerning protection of human health or the environment, as now or
may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“euro”: the single currency of participating member states of the European
Union.
“Eurocurrency Rate”:
(a)    for any Interest Period with respect to a Loan other than an ABR Loan, a
rate per annum determined in accordance with the following formula:
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements

where,
“Eurocurrency Base Rate” means (i) with respect to each day during each Interest



--------------------------------------------------------------------------------



Period pertaining to a Eurodollar Loan, or a Multicurrency Loan or CAF Advance
denominated in any currency other than Pounds Sterling, the rate per annum
determined by the Administrative Agent to be the offered rate for deposits in
the applicable currency with a term comparable to such Interest Period appearing
on the Reuters Screen LIBOR01 Page at approximately 11:00 A.M., London time, two
London Banking Days prior to the beginning of such Interest Period; provided,
however, that if at any time for any reason such offered rate for any such
currency does not appear on a Reuters page, “Eurocurrency Base Rate” shall mean,
with respect to each day during each Interest Period pertaining to a Loan
denominated in such currency, the rate per annum determined by the
Administrative Agent to be the rate at which JPMorgan’s London Branch offers
deposits in such currency at or about 11:00 A.M., London time, two London
Banking Days prior to the beginning of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein or, (ii) with respect to each day during each
Interest Period pertaining to a Multicurrency Loan or CAF Advance denominated in
Pounds Sterling, the rate per annum determined by the Administrative Agent to be
the offered rate for deposits in the applicable currency with a term comparable
to such Interest Period appearing on the Reuters Screen LIBOR01 Page at
approximately 11:00 A.M., London time, on the first day of such Interest Period;
provided, however, that if at any time for any reason such offered rate for
Pounds Sterling does not appear on a Reuters page, “Eurocurrency Base Rate”
shall mean, with respect to each day during each Interest Period pertaining to a
Loan denominated in Pounds Sterling, the rate per annum determined by the
Administrative Agent to be the rate at which JPMorgan’s London Branch offers
deposits in Pounds Sterling at or about 11:00 A.M., London time, on the first
day of such Interest Period in the London interbank market for delivery on the
first day of such Interest Period for the number of days comprised therein; and
(b)    for any interest calculation with respect to an ABR Loan, a rate per
annum determined in accordance with the following formula:
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements

where,
“Eurocurrency Base Rate” means for any interest calculation with respect to an
ABR Loan on any date, the rate per annum equal to (i) the rate appearing on the
Reuters Screen LIBOR01 Page, at approximately 11:00 a.m., London time determined
two London Banking Days prior to such date for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in



--------------------------------------------------------------------------------



the approximate amount of the ABR Loan being made or maintained and with a term
equal to one month would be offered by JPMorgan’s London Branch to major banks
in the London interbank Eurodollar market at their request at the date and time
of determination.
“Eurocurrency Reserve Requirements”: for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board)
maintained by a member bank of such System.
“Eurodollar Loans”: Revolving Credit Loans, the rate of interest applicable to
which is based upon clause (a) of the definition of “Eurocurrency Rate”.
“Event of Default”: any of the events specified in Section 10, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., local time, on the
date that is two Business Days prior to the date as of which the foreign
exchange computation is made. In the event that such rate does not appear on any
Reuters currency page, the “Exchange Rate” with respect to such non-Dollar
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
“Exchange Rate” shall instead be the Administrative Agent’s spot rate of
exchange in the interbank market where its foreign currency exchange operations
in respect of such non-Dollar currency are then being conducted, at or about
10:00 A.M., local time, on such date for the purchase of Dollars with such
non-Dollar currency, for delivery two Business Days later; provided, that if at
the time of any such determination, no such spot rate can reasonably be quoted,
the Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error. The Administrative Agent shall determine the Exchange Rate as of each
Revaluation Date in accordance with the foregoing.
“Excluded Taxes”: as defined in subsection 3.10(a).
“Existing Credit Facilities”: as defined in the recitals hereto.
“Extension Request”: a written request from the Borrower to the Administrative



--------------------------------------------------------------------------------



Agent requesting an extension of the Termination Date.
“Facility Fee Rate”: for each day during each calculation period, the rate per
annum based on the Ratings in effect on such day, as set forth below:
Rating
Facility
Fee Rate
Rating I
0.125
%
Rating II
0.150
%
Rating III
0.200
%
Rating IV
0.225
%
Rating V
0.275
%



“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Fee Commencement Date”: the Closing Date.
“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.
“Fitch”: Fitch Ratings Ltd. or any successor thereto.
“Fixed Rate CAF Advance”: any CAF Advance made pursuant to a Fixed Rate CAF
Advance Request.
“Fixed Rate CAF Advance Request”: any CAF Advance Request requesting the Lenders
to offer to make CAF Advances at a fixed rate (as opposed to a rate composed of
the Eurocurrency Rate plus (or minus) a margin).
“Foreign Subsidiary Borrower”: each Subsidiary of the Borrower organized under
the laws of a jurisdiction outside the United States that the Borrower
designates as a “Foreign Subsidiary Borrower” in a Local Currency Facility
Addendum.
“Fronting Exposure”: at any time there is a Defaulting Lender (a) with respect
to the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lenders, such Defaulting Lender’s Revolving
Credit Commitment Percentage



--------------------------------------------------------------------------------



of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funding Commitment Percentage”: as at any date of determination (after giving
effect to the making and payment of any Loans made on such date pursuant to
subsection 2.16), with respect to any Lender, that percentage which the
Available Revolving Credit Commitment of such Lender then constitutes of the
Aggregate Available Revolving Credit Commitments.
“GAAP”: generally accepted accounting principles in the United States of America
consistent with those utilized in preparing the audited financial statements
referred to in subsection 6.1.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Guarantee”: a guarantee of the Obligations in the form of Exhibit K or
otherwise in form and substance reasonably acceptable to the Administrative
Agent.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for



--------------------------------------------------------------------------------



which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s reasonably anticipated liability in respect thereof as determined by
the Borrower in good faith.
“Guarantor”: any Person that executes a Guarantee.
“Hedge Agreements”: all agreements with non-related third parties with respect
to any swap, forward, future or derivative transaction or option or similar
agreements involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no employee benefit plan of the Borrower or any of its Subsidiaries shall be a
“Hedge Agreement.”
“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of such Person’s
business and payable in accordance with customary practices and earn-outs and
other similar obligations in respect of acquisition and other similar
agreements), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all indebtedness of such
Person, determined in accordance with GAAP, arising out of a Receivables
Transaction, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (k) for the purposes of
subsection 10(f) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall, for the avoidance of doubt,
exclude any operating leases (as defined in GAAP as in effect on the date of
this Agreement) and the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.



--------------------------------------------------------------------------------



“indemnified party” as defined in subsection 13.5.
“indemnified liabilities: as defined in subsection 13.5.
“Information” as defined in subsection 13.14.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December and the Termination Date, (b) as to any Eurodollar
Loan or Multicurrency Loan having an Interest Period of three months or less,
the last day of such Interest Period, and (c) as to any Eurodollar Loan or
Multicurrency Loan having an Interest Period longer than three months, each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period.
“Interest Period”: (a)    with respect to any Eurodollar Loan or Multicurrency
Loan:
(i)    initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such Eurodollar Loan or Multicurrency
Loan and ending one, two, three, six or nine (or, if available to all Lenders,
twelve) months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and
(ii)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or Multicurrency Loan and
ending one, two, three, six or nine (or, if available to all Lenders, twelve)
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(1)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;



--------------------------------------------------------------------------------



(2)any Interest Period in respect of any Loan made by any Lender that would
otherwise extend beyond the Termination Date applicable to such Lender shall end
on such Termination Date; and
(3)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and
(b)    with respect to any LIBO Rate CAF Advance, the period beginning on the
Borrowing Date with respect thereto and ending on the CAF Advance Maturity Date
with respect thereto.
“Issuing Lender”: JPMorgan, Bank of America and each other Lender which agrees
to act as Issuing Lender hereunder and which is approved (such approval not to
be unreasonably withheld) by the Administrative Agent and the Borrower, in its
capacity as issuer of any Letter of Credit.
“JPMorgan”: JPMorgan Chase Bank, N.A.
“Judgment Currency”: as defined in subsection 13.16(b).
“L/C Commitment”: the lesser of (i) $1,000,000,000 and (ii) the aggregate amount
of the Revolving Credit Commitments then in effect (or, if the Revolving Credit
Commitments have terminated, the Aggregate Revolving Credit Commitments in
effect immediately prior to such termination).
“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Commitment Period.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 5.5.
“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.
“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the



--------------------------------------------------------------------------------



same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.
“Lenders”: as defined in the preamble hereto together with any affiliate of any
such Person through which such Person elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower or any
Foreign Subsidiary Borrower; provided that, for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any requirements of any Loan Document or
any Default or Event of Default and its consequences, or (c) any other matter as
to which a Lender may vote or consent pursuant to subsection 13.1 of this
Agreement, the Lender making such election shall be deemed the “Person” rather
than such affiliate, which shall not be entitled to vote or consent; and
provided further, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.
“Letters of Credit”: as defined in subsection 5.1(a).
“LIBO Rate CAF Advance”: any CAF Advance made pursuant to a LIBO Rate CAF
Advance Request.
“LIBO Rate CAF Advance Request”: any CAF Advance Request requesting the Lenders
to offer to make CAF Advances at an interest rate equal to the Eurocurrency Rate
for the currency of such CAF Advance plus (or minus) a margin.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing but excluding for
all purposes hereunder any letter of credit).
“Loan”: any Revolving Credit Loan, CAF Advance, Multicurrency Loan, Swingline
Loan or Local Currency Loan, as the case may be.
“Loan Documents”: this Agreement, any Notes, the Applications, any Letters of
Credit, any Guarantee and any document or instrument evidencing or governing any
Local Currency Facility.
“Loans to be Converted”: as defined in subsection 13.15(a).
“Local Currency”: any available and freely convertible non-Dollar currency
selected by a Foreign Subsidiary Borrower and approved by the Administrative
Agent.
“Local Currency Facility”: any Qualified Credit Facility that the Borrower



--------------------------------------------------------------------------------



designates as a “Local Currency Facility” pursuant to a Local Currency Facility
Addendum.
“Local Currency Facility Addendum”: a Local Currency Facility Addendum received
by the Administrative Agent, substantially in the form of Exhibit I, and
conforming to the requirements of Section 4.
“Local Currency Facility Agent”: with respect to each Local Currency Facility,
the Local Currency Lender acting as agent for the Local Currency Lenders parties
thereto (and, in the case of any Local Currency Facility to which only one
Lender is a party, such Lender).
“Local Currency Facility Maximum Borrowing Amount”: as defined in subsection
4.1(b).
“Local Currency Lender”: any Lender (or, if applicable, any Affiliate, branch or
agency thereof) party to a Local Currency Facility.
“Local Currency Lender Maximum Borrowing Amount”: as defined in subsection
4.1(b).
“Local Currency Loan”: any loan made pursuant to a Local Currency Facility.
“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
“Majority Lenders”: Lenders whose Aggregate Exposure Percentage in the aggregate
is more than 50%. “Aggregate Exposure Percentage”: as at any date of
determination with respect to any Lender (a) at any time prior to the
termination of the Revolving Credit Commitments, the aggregate Revolving Credit
Commitments of such Lender divided by the aggregate Revolving Credit Commitments
of all Lenders and (b) at any time after the termination of the Revolving Credit
Commitments, the Aggregate Total Outstandings of such Lender divided by the
Aggregate Total Outstandings of all Lenders; provided that for purposes of this
definition, the Aggregate Exposure Percentage of each Lender shall be adjusted
upward or downward so as to give effect to any participations or assignments
effected pursuant to subsection 13.15; and provided further that the Revolving
Credit Commitment of, and the Aggregate Total Outstandings held or deemed to be
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
“Majority Multicurrency Lenders”: at any time, Multicurrency Lenders the
Multicurrency Commitment Percentages of which aggregate more than 50%; provided
that the Multicurrency Commitment of, and the Aggregate Multicurrency
Outstandings held or deemed to be held by, any Defaulting Lender shall be
excluded for purposes of



--------------------------------------------------------------------------------



making a determination of Majority Multicurrency Lenders.
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Moody’s”: Moody’s Investors Service, Inc. or any successor thereto.
“Multicurrency Commitment”: as to any Multicurrency Lender at any time, its
obligation to make Multicurrency Loans to the Borrower in an aggregate amount in
Available Foreign Currencies the Dollar Equivalent of which does not exceed at
any time outstanding the amount set forth opposite such Multicurrency Lender’s
name in Schedule I under the heading “Multicurrency Commitment”, as such amount
may be reduced from time to time as provided in subsection 2.15 and the other
applicable provisions hereof.
“Multicurrency Commitment Percentage”: as to any Multicurrency Lender at any
time, the percentage which such Multicurrency Lender’s Multicurrency Commitment
at such time constitutes of the aggregate Multicurrency Commitments of all
Multicurrency Lenders at such time (or, if the Multicurrency Commitments have
terminated or expired, the percentage which (a) the Dollar Equivalent of the
Aggregate Multicurrency Outstandings of such Multicurrency Lender at such time
constitutes of (b) the Dollar Equivalent of the Aggregate Multicurrency
Outstandings of all Multicurrency Lenders at such time).
“Multicurrency Lender”: each Lender having an amount greater than zero set forth
opposite such Lender’s name in Schedule I under the heading “Multicurrency
Commitment.”
“Multicurrency Loans”: as defined in subsection 2.12.
“Multicurrency Note”: as defined in subsection 3.13(f).
“Multicurrency Sublimit”: at any time, the lesser of (i) $800,000,000 and (ii)
the aggregate amount of the Revolving Credit Commitments then in effect (or, if
the Revolving Credit Commitments have terminated, the aggregate Revolving Credit
Commitments in effect immediately prior to such termination).



--------------------------------------------------------------------------------



“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Non-Cash Charges”: as defined in the definition of “Consolidated EBITDA.”
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all affected Lenders in accordance
with the terms of Section 13.1 and (ii) has been approved by the Required
Lenders.
“Non-Excluded Taxes”: as defined in subsection 3.10.
“Non-extending Lender”: as defined in subsection 2.20(a).
“Non-Multicurrency Lender”: each Revolving Credit Lender which is not a
Multicurrency Lender.
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
“Notes”: the collective reference to any Revolving Credit Notes, any
Multicurrency Notes and any CAF Advance Notes.
“Notice of Local Currency Outstandings”: with respect to each Local Currency
Facility Agreement, a notice from the relevant Local Currency Facility Agent
containing the information, delivered to the Administrative Agent and any other
Person, in the manner and by the time, specified for a Notice of Local Currency
Outstandings in Schedule II.
“Notice of Multicurrency Loan Borrowing”: with respect to a Multicurrency Loan,
a notice from the Borrower containing the information in respect of such Loan,
delivered to the Administrative Agent and any other Person, in the manner and by
the time, specified for a Notice of Multicurrency Loan Borrowing in respect of
the currency of such Loan in Schedule II.
“Notice of Multicurrency Loan Continuation”: with respect to a Multicurrency
Loan, a notice from the Borrower containing the information in respect of such
Loan, delivered to the Person, in the manner and by the time, specified for a
Notice of Multicurrency Loan Continuation in respect of the currency of such
Loan in Schedule II.
“Obligations”: collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower and each Foreign
Subsidiary Borrower under this Agreement and any Local Currency Facility and
other Loan Documents to which it is a party (including, without limitation,
interest accruing at the then applicable rate provided in this Agreement or any
other applicable Loan Document after the maturity of the Loans and interest
accruing at the then applicable rate provided



--------------------------------------------------------------------------------



in this Agreement or any other applicable Loan Document after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or such Foreign Subsidiary Borrower,
whether or not a claim for post-filing or post‑petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the Notes, the other Loan Documents,
Hedge Agreements entered into with Lenders or any other document made, delivered
or given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
the Borrower or any Foreign Subsidiary Borrower pursuant to the terms of this
Agreement or any other Loan Document).
“Participant”: as defined in subsection 13.6(b).
“Participant Register”: as defined in subsection 13.6(b).
“Patriot Act”: as defined in subsection 13.18.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in subsection 8.2.
“Properties”: as defined in subsection 6.11.
“Public Lenders”: as defined in subsection 8.2.
“Qualified Credit Facility”: a credit facility (a) providing for one or more
Local Currency Lenders to make unsecured loans denominated in a Local Currency
to a Foreign Subsidiary Borrower, (b) providing for such loans to bear interest
at a rate or rates determined by the Borrower and such Local Currency Lender or
Local Currency Lenders and (c) otherwise conforming to the requirements of
Section 4.



--------------------------------------------------------------------------------



“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by the Rating Agencies from time to time.
“Rating Agencies”: collectively, Fitch, Moody’s and S&P.
“Rating Category”: each of Rating I, Rating II, Rating III, Rating IV and Rating
V.
“Rating I, Rating II, Rating III, Rating IV and Rating V”: the respective
Ratings set forth below:
Rating
Category
Consolidated Leverage Ratio Category
Fitch
Moody’s
S&P
Rating I
less than or equal to 1.50x
greater than or equal to A-
greater than or equal to A3
greater than or equal to A-
Rating II
greater than 1.50x but less than or equal to 1.75x
greater than or equal to BBB+
greater than or equal to Baa1
greater than or equal to BBB+
Rating III
greater than 1.75x but less than or equal to 2.25x
greater than or equal to BBB
greater than or equal to Baa2
greater than or equal to BBB
Rating IV
greater than 2.25x but less than or equal to 2.75x
greater than or equal to BBB-
greater than or equal to Baa3
greater than or equal to BBB-
Rating V
greater than 2.75
lower than or equal to BB+
lower than or equal to Ba1
lower than or equal to BB+



A Rating Category shall apply at any date if, at such date, the Ratings are
better than or equal to at least two of the three Ratings in any such Rating
Category, and a higher rating category does not apply; provided that in the
event the Rating Category corresponding to the Consolidated Leverage Ratio
Category is more favorable than the Rating Category corresponding to the Ratings
alone at any time, the Rating Category level which is one level higher than the
Rating Category corresponding to the Ratings alone shall apply.
The Consolidated Leverage Ratio Category at any time shall be based on the
Consolidated Leverage Ratio as calculated as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 8.1 and shall remain in effect until
redetermined when financial statements are delivered for the next fiscal quarter
pursuant to Section 8.1. For purposes of the determination of a Rating Category,
the Consolidated Leverage Ratio will be calculated without regard to any
reductions to Consolidated Total Debt pursuant to clause (ii) of the definition
thereof.



--------------------------------------------------------------------------------



“Receivables”: any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles (as defined in the Uniform Commercial Code of the State
of New York), and all proceeds thereof and rights (contractual and other) and
collateral related thereto.
“Receivables Transaction”: any transactions or series of related transactions
providing for the financing of Receivables of the Borrower or any of its
Subsidiaries.
“Refunded Swingline Loans”: as defined in subsection 2.4(b).
“Refunding Date”: as defined in subsection 2.4(c).
“Register”: as defined in subsection 13.6(d).
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 5.5(a) for amounts drawn under Letters of
Credit.
“Related Parties”: with respect to any Person, such Person’s Affiliates and
partners, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
regulations issued under PBGC Reg. § 4043.
“Requested Local Currency Loans”: as defined in subsection 2.16(b).
“Requested Multicurrency Loans”: as defined in subsection 2.16(a).
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Response Date”: as defined in subsection 2.20(a).
“Responsible Officer”: the chief executive officer or the president of the
Borrower or, with respect to financial matters, the chief financial officer of
the Borrower.



--------------------------------------------------------------------------------



“Revaluation Date”: (a) with respect to any Loan, each of the following: (i)
each date of a borrowing of a Multicurrency Loan or a Local Currency Loan or the
making of a CAF Advance, (ii) each date of a continuation of a Multicurrency
Loan pursuant to subsection 3.2 and (iii) such additional dates as the
Administrative Agent shall determine or the Majority Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in a currency other than Dollars,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Lender under any Letter of Credit
denominated in a currency other than Dollars and (iv) such additional dates as
the Administrative Agent or the Issuing Lender shall determine or the Majority
Lenders shall require.
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrower hereunder in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I under the heading “Revolving Credit
Commitment,” as such amount may be reduced or increased from time to time in
accordance with the provisions of this Agreement.
“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the Aggregate Revolving Credit Commitments at such time (or, if
the Revolving Credit Commitments have terminated or expired, the percentage
which (a) the Aggregate Revolving Credit Outstandings of such Lender at such
time then constitutes of (b) the Aggregate Revolving Credit Outstandings of all
Lenders at such time), subject to adjustment as provided in subsection 2.19.
“Revolving Credit Loans”: as defined in subsection 2.1.
“Revolving Credit Note”: as defined in subsection 3.13(d).
“Revolving Lender”: each Lender that has a Revolving Credit Commitment hereunder
or that holds Revolving Credit Loans.
“S&P”: Standard & Poor’s Ratings Services or any successor thereto.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Subsidiary”: as to any Person, a corporation, limited liability company,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the



--------------------------------------------------------------------------------



time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Swingline Commitment”: the obligation of the Swingline Lenders to make
Swingline Loans pursuant to subsection 2.3 in an aggregate principal amount at
any one time outstanding not to exceed $150,000,000.
“Swingline Lender”: JPMorgan and Bank of America, respectively, each in its
capacity as a lender of Swingline Loans.
“Swingline Loans”: as defined in subsection 2.3. Swingline Loans will only be
made available in Dollars.
“Swingline Participation Amount”: as defined in subsection 2.4(c).
“Syndication Agent”: as defined in the preamble hereto.
“Target Operating Day”: any day that is not (a) a Saturday or Sunday, (b)
Christmas Day or New Year’s Day or (c) any other day on which the Trans-European
Real-time Gross Settlement Operating System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments or other charges in the nature of a tax imposed by any
Governmental Authority, including any interest additions or penalties applicable
thereto.
“Termination Date”: the later of (a) April 18, 2017 and (b) if the maturity date
is extended pursuant to subsection 2.20, such extended maturity date as
determined pursuant to such subsection; provided, however, that, in each case,
if such date is not a Business Day, the Termination Date shall be the next
preceding Business Day.
“Tranche”: the collective reference to Eurodollar Loans or Multicurrency Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day); Tranches may be identified as “Eurodollar
Tranches” or “Multicurrency Tranches”.
“Transactions”: the execution and delivery of this Agreement and the delivery of
a notice to terminate the Existing Credit Facilities.
“Transferee”: as defined in subsection 13.6(f).



--------------------------------------------------------------------------------



“Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a
Eurodollar Loan.
“United States”: the United States of America (including the states,
commonwealths and territories thereof and the District of Columbia).
“U.S. Lender”: as defined in subsection 3.10(c)(ii).
“U.S. Tax Compliance Certificate”: as defined in subsection 3.10(c)(B)(iii).
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
1.2.    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any Notes or any certificate or
other document made or delivered pursuant hereto.
(b)    As used herein and in any Notes, and any certificate or other document
made or delivered pursuant hereto, accounting terms relating to the Borrower and
its Subsidiaries not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2
AMOUNT AND TERMS OF COMMITMENTS
2.1.    Revolving Credit Commitments. (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Credit Loans”) in Dollars to the Borrower from time to time during
the Commitment Period so long as after giving effect thereto (i) the Available
Revolving Credit Commitment of each Revolving Lender is greater than or equal to
zero and (ii) the Aggregate Total Outstandings of all Lenders do not exceed the
Aggregate Revolving



--------------------------------------------------------------------------------



Credit Commitments. During the Commitment Period, the Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Credit Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.
(b)    The Revolving Credit Loans may from time to time be (i) Eurodollar Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with subsections 2.2 and 3.2,
provided that no Revolving Credit Loan shall be made as a Eurodollar Loan after
the day that is one month prior to the Termination Date.
2.2.    Procedure for Revolving Credit Borrowing. The Borrower may borrow under
the Revolving Credit Commitments during the Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 10:00
A.M., New York City time; (a) three Business Days prior to the requested
Borrowing Date, if all or any part of the requested Revolving Credit Loans are
to be initially Eurodollar Loans or (b) on the requested Borrowing Date,
otherwise), in each case specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the borrowing is to be of Eurodollar
Loans, ABR Loans or a combination thereof and (iv) if the borrowing is to be
entirely or partly of Eurodollar Loans, the amount of such Type of Loan and the
length of the initial Interest Period therefor. Each borrowing under the
Revolving Credit Commitments (other than a borrowing under subsections 2.4, 2.16
and 5.5) shall be in an amount equal to (x) in the case of ABR Loans, $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if the Aggregate
Available Revolving Credit Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Prior to 11:00 A.M., New York City time, on the Borrowing Date
requested by the Borrower, each Revolving Lender will make an amount equal to
its Funding Commitment Percentage of the principal amount of the Revolving
Credit Loans requested to be made on such Borrowing Date available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in subsection 13.2 in funds immediately available
to the Administrative Agent. Except as otherwise provided in subsection 2.16,
such borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.
2.3.    Swingline Commitment. Subject to the terms and conditions hereof, each
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments from time to time during the
Commitment Period by making swing line loans (“Swingline Loans”) to the
Borrower; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the



--------------------------------------------------------------------------------



Swingline Loans outstanding at any time, when aggregated with the Swingline
Lenders’ other outstanding Revolving Credit Loans, may exceed the Swingline
Commitment then in effect), (ii) the Borrower shall not request, and a Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving Credit
Commitments of such Swingline Lender would be less than zero and (iii) Swingline
Loans shall be made ratably by the Swingline Lenders. During the Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only. No Swingline Lender shall be obligated to make
any Swingline Loans if any Lender is at that time a Defaulting Lender, unless
such Swingline Lender has entered into arrangements, including the delivery of
Cash Collateral, reasonably satisfactory to such Swingline Lender with the
Borrower or such Lender to eliminate such Swingline Lender’s actual or potential
Fronting Exposure (after giving effect to subsection 2.19(a)(iv)) with respect
to the Defaulting Lender arising from either the Swingline Loan then proposed to
be made or any other Swingline Loan as to which a Swingline Lender has actual or
potential Fronting Exposure.
2.4.    Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)    Whenever the Borrower desires that a Swingline Lender make Swingline
Loans it shall give the Administrative Agent irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Administrative Agent not later than 1:00 P.M., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period). Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lenders shall make available
to the Administrative Agent at its funding office an amount in immediately
available funds equal to the aggregate amount of the Swingline Loan requested by
the Borrower. The Administrative Agent shall make the proceeds of such Swingline
Loan available to the Borrower on such Borrowing Date by depositing such
proceeds in the account of the Borrower on such Borrowing Date in immediately
available funds.
(b)    Each Swingline Lender (on behalf of both Swingline Lenders), at any time
and from time to time in its sole and absolute discretion may, on behalf of the
Borrower (which hereby irrevocably directs the Swingline Lenders to act on its
behalf), on one Business Day’s notice given by such Swingline Lender no later
than 12:00 Noon, New York City time, request each Revolving Lender (including
each Swingline Lender in its capacity as a Revolving Lender having a Revolving
Credit Commitment) to make, and each Revolving Lender hereby agrees to make, a
Revolving Credit Loan that is an ABR Loan, in an amount equal to such Revolving
Lender’s Revolving Credit Commitment



--------------------------------------------------------------------------------



Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lenders. Each Revolving Lender shall make the amount of such Revolving Credit
Loan available to the Administrative Agent at the office of the Administrative
Agent specified in subsection 13.2 in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Refunded Swingline Loans), not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lenders for application by the Swingline Lenders to the
repayment of the Refunded Swingline Loans. The Borrower irrevocably authorizes
each Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans if such deficiency is not otherwise reimbursed by the Borrower
on the Business Day following a written request for such reimbursement to the
Borrower by such Swingline Lender.
(c)    If prior to the time a Revolving Credit Loan would have otherwise been
made pursuant to subsection 2.4(b), one of the events described in subsection
10(g) shall have occurred and be continuing with respect to the Borrower or if
for any other reason, as determined by a Swingline Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by subsection
2.4(b), each Revolving Lender shall, on the date such Revolving Credit Loan was
to have been made pursuant to the notice referred to in subsection 2.4(b) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to each Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Credit Commitment Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans of such Swingline Lender then outstanding
that were to have been repaid with such Revolving Loans.
(d)    Whenever, at any time after a Swingline Lender has received from any
Revolving Lender such Revolving Lender’s Swingline Participation Amount, such
Swingline Lender receives any payment on account of the Swingline Loans, such
Swingline Lender will distribute to such Revolving Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Revolving Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by a Swingline Lender is required to be returned, such
Revolving Lender will return to such Swingline Lender any portion thereof
previously distributed to it by such Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in



--------------------------------------------------------------------------------



subsection 2.4(b) and to purchase participating interests pursuant to subsection
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against a
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 7; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower; (iv)
any breach of this Agreement or any other Loan Document by the Borrower or any
other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
2.5.    Fees.
(a)    Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a facility fee for the period from and
including the Fee Commencement Date to the Termination Date computed at the
Facility Fee Rate on the actual daily amount of the Revolving Credit Commitment
of such Revolving Lender (regardless of usage and, following terminating the
Revolving Credit Commitments, on the actual daily amount of the Aggregate Total
Outstandings of such Revolving Lender) during the period for which payment is
made, subject to adjustment as provided in subsection 2.19 and payable quarterly
in arrears on the last day of each March, June, September and December, subject
to the provisions of subsection 3.7, and on the Termination Date or such earlier
date on which the Revolving Credit Commitments shall terminate as provided
herein, commencing on the first of such dates to occur after the date hereof.
(b)    Agency Fee Letter. The Borrower agrees to pay to the Administrative Agent
the fees in the amounts and on the dates set forth in the Agency Fee Letter.
2.6.    Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof,
either (a) the Aggregate Available Revolving Credit Commitments would not be
greater than or equal to zero or (b) the Available Revolving Credit Commitments
of any Revolving Lender would not be greater than or equal to zero; provided
further that such notice delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any such reduction shall be in an amount equal to $5,000,000 or a
whole multiple thereof and shall reduce permanently the Revolving Credit
Commitments then in effect. The Administrative Agent shall give each Revolving
Lender prompt notice of any



--------------------------------------------------------------------------------



notice received from the Borrower pursuant to this subsection 2.6.
2.7.    Repayment of Loans. The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Credit Loan of such Lender on the
Termination Date (or such earlier date on which the Revolving Credit Loans
become due and payable pursuant to Section 10). The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Revolving Credit
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in subsection 3.4.
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Swingline Lender the then unpaid principal amount of
each Swingline Loan of such Swingline Lender on the earliest to occur of (a) the
date twenty Business Days after the date such Swingline Loan is made, (b) the
Termination Date and (c) the date on which the Swingline Loans become due and
payable pursuant to Section 10.
2.8.    CAF Advances. Subject to the terms and conditions of this Agreement, the
Borrower may borrow CAF Advances from time to time on any Business Day during
the CAF Advance Availability Period. LIBO Rate CAF Advances may be denominated
in Dollars or a lawful eurocurrency that is (x) readily available and freely
transferable and convertible into dollars, (y) available in the London interbank
deposit market and (z) agreed to by the Administrative Agent and the bidding
Lender. CAF Advances may be borrowed in amounts such that the amount of
Aggregate Total Outstandings of all Lenders at any time shall not exceed the
Aggregate Revolving Credit Commitments at such time. Within the limits and on
the conditions hereinafter set forth with respect to CAF Advances, the Borrower
from time to time may borrow, repay and request new CAF Advances.
2.9.    Procedure for CAF Advance Borrowing.
(a)    The Borrower shall request CAF Advances by delivering a CAF Advance
Request to the Administrative Agent, not later than 11:00 AM (New York City
time, or in the case of a LIBO CAF Advance Request for any non-Dollar currency,
London time) five Business Days prior to the proposed Borrowing Date (in the
case of a LIBO Rate CAF Advance Request), and not later than 10:00 AM. (New York
City time) one Business Day prior to the proposed Borrowing Date (in the case of
a Fixed Rate CAF Advance Request). Each CAF Advance Request in respect of any
Borrowing Date may solicit bids for CAF Advances on such Borrowing Date in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof (or, in the case of CAF Advances to be denominated in a
currency other than Dollars, and amount in such currency the Dollar Equivalent
of which is equal to $5,000,000 or $1,000,000, as the case may be) and having
not more than three alternative CAF Advance Maturity Dates. The CAF Advance
Maturity Date for each CAF Advance shall be the date set forth therefor in the
relevant CAF Advance Request, which date shall be (i) not less than 7 days nor
more



--------------------------------------------------------------------------------



than 360 days after the Borrowing Date therefor, in the case of a Fixed Rate CAF
Advance, (ii) not less than 30 days nor more than 360 days after the Borrowing
Date therefor, in the case of a LIBO Rate CAF Advance and (iii) not later than
the Termination Date, in the case of any CAF Advance. The Administrative Agent
shall notify each Revolving Lender promptly by facsimile transmission of the
contents of each CAF Advance Request received by the Administrative Agent.
(b)    In the case of a LIBO Rate CAF Advance Request, upon receipt of notice
from the Administrative Agent of the contents of such CAF Advance Request, each
Revolving Lender may elect, in its sole discretion, to offer irrevocably to make
one or more CAF Advances at the applicable Eurocurrency Rate plus (or minus) a
margin determined by such Revolving Lender in its sole discretion for each such
CAF Advance. Any such irrevocable offer shall be made by delivering a CAF
Advance Offer to the Administrative Agent, before 10:30 A.M. (New York City
time) on the day that is three Business Days before the proposed Borrowing Date,
setting forth:
(i)    the maximum amount of CAF Advances for each CAF Advance Maturity Date and
the aggregate maximum amount of CAF Advances for all CAF Advance Maturity Dates
which such Revolving Lender would be willing to make (which amounts may, subject
to subsection 2.8, exceed such Lender’s Revolving Credit Commitment); and
(ii)    the margin above or below the applicable Eurocurrency Rate at which such
Revolving Lender is willing to make each such CAF Advance.
The Administrative Agent shall advise the Borrower before 11:00 A.M. (New York
City time) on the date which is three Business Days before the proposed
Borrowing Date of the contents of each such CAF Advance Offer received by it. If
the Administrative Agent, in its capacity as a Revolving Lender, shall elect, in
its sole discretion, to make any such CAF Advance Offer, it shall advise the
Borrower of the contents of its CAF Advance Offer before 10:15 A.M. (New York
City time) on the date which is three Business Days before the proposed
Borrowing Date.
(c)    In the case of a Fixed Rate CAF Advance Request, upon receipt of notice
from the Administrative Agent of the contents of such CAF Advance Request, each
Revolving Lender may elect, in its sole discretion, to offer irrevocably to make
one or more CAF Advances at a rate of interest determined by such Revolving
Lender in its sole discretion for each such CAF Advance. Any such irrevocable
offer shall be made by delivering a CAF Advance Offer to the Administrative
Agent before 9:30 A.M. (New York City time) on the Borrowing Date, setting
forth:
(i)    the maximum amount of CAF Advances for each CAF Advance Maturity Date,
and the aggregate maximum amount for all CAF Advance Maturity Dates, which such
Lender would be willing to make (which amounts



--------------------------------------------------------------------------------



may, subject to subsection 2.8, exceed such Revolving Lender’s Revolving Credit
Commitment); and
(ii)    the rate of interest at which such Revolving Lender is willing to make
each such CAF Advance.
The Administrative Agent shall advise the Borrower before 10:00 A.M. (New York
City time) on the proposed Borrowing Date of the contents of each such CAF
Advance Offer received by it. If the Administrative Agent, in its capacity as a
Revolving Lender, shall elect, in its sole discretion, to make any such CAF
Advance Offer, it shall advise the Borrower of the contents of its CAF Advance
Offer before 9:15 A.M. (New York City time) on the proposed Borrowing Date.
(d)    Before 11:30 A.M. (New York City time, or in the case of a CAF Advance
requested by a LIBO Rate CAF Advance Request for any non-Dollar currency, London
time) three Business Days before the proposed Borrowing Date (in the case of CAF
Advances requested by a LIBO Rate CAF Advance Request) and before 10:30 A.M.
(New York City time) on the proposed Borrowing Date (in the case of CAF Advances
requested by a Fixed Rate CAF Advance Request), the Borrower, in its absolute
discretion, shall:
(i)    cancel such CAF Advance Request by giving the Administrative Agent
telephone notice to that effect, or
(ii)    by giving telephone notice to the Administrative Agent (immediately
confirmed by delivery to the Administrative Agent of a CAF Advance Confirmation
by facsimile transmission) (A) subject to the provisions of subsection 2.9(e),
accept one or more of the offers made by any Revolving Lender or Revolving
Lenders pursuant to subsection 2.9(b) or subsection 2.9(c), as the case may be,
and (B) reject any remaining offers made by Revolving Lenders pursuant to
subsection 2.9(b) or subsection 2.9(c), as the case may be.
(e)    The Borrower’s acceptance of CAF Advances in response to any CAF Advance
Offers shall be subject to the following limitations:
(i)    the amount of CAF Advances accepted for each CAF Advance Maturity Date
specified by any Revolving Lender in its CAF Advance Offer shall not exceed the
maximum amount for such CAF Advance Maturity Date specified in such CAF Advance
Offer;
(ii)    the aggregate amount of CAF Advances accepted for all CAF Advance
Maturity Dates specified by any Revolving Lender in its CAF Advance Offer shall
not exceed the aggregate maximum amount specified in such CAF Advance Offer for
all such CAF Advance Maturity Dates;



--------------------------------------------------------------------------------



(iii)    the Borrower may not accept offers for CAF Advances for any CAF Advance
Maturity Date in an aggregate principal amount in excess of the maximum
principal amount requested in the related CAF Advance Request; and
(iv)    if the Borrower accepts any of such offers, it must accept offers based
solely upon pricing for each relevant CAF Advance Maturity Date and upon no
other criteria whatsoever, and if two or more Revolving Lenders submit offers
for any CAF Advance Maturity Date at identical pricing and the Borrower accepts
any of such offers but does not wish to (or, by reason of the limitations set
forth in subsection 2.8, cannot) borrow the total amount offered by such
Revolving Lenders with such identical pricing, the Borrower shall accept offers
from all of such Revolving Lenders in amounts allocated among them pro rata
according to the amounts offered by such Lenders (with appropriate rounding, in
the sole discretion of the Borrower, to assure that each accepted CAF Advance is
an integral multiple of $1,000,000 or, in the case of CAF Advances to be
denominated in a currency other than Dollars, an amount in such currency the
Dollar Equivalent of which is approximately equal to $1,000,000); provided that
if the number of Revolving Lenders that submit offers for any CAF Advance
Maturity Date at identical pricing is such that, after the Borrower accepts such
offers pro rata in accordance with the foregoing provisions of this paragraph,
the CAF Advance to be made by any such Revolving Lender would be less than
$5,000,000 (or, in the case of CAF Advances to be denominated in a currency
other than Dollars, an amount in such currency the Dollar Equivalent of which is
approximately equal to $5,000,000) principal amount, the number of such
Revolving Lenders shall be reduced by the Administrative Agent by lot until the
CAF Advances to be made by each such remaining Revolving Lender would be in a
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or, in the case of CAF Advances to be denominated in a currency other
than Dollars, an amount in such currency the Dollar Equivalent of which is
approximately equal to $5,000,000 or an integral multiple of $1,000,000 in
excess thereof).
(f)    If the Borrower notifies the Administrative Agent that a CAF Advance
Request is cancelled pursuant to subsection 2.9(d)(i), the Administrative Agent
shall give prompt telephone notice thereof to the Revolving Lenders.
(g)    If the Borrower accepts pursuant to subsection 2.9(d)(ii) one or more of
the offers made by any Revolving Lender or Revolving Lenders, the Administrative
Agent promptly shall notify each Revolving Lender which has made such an offer
of (i) the aggregate amount of such CAF Advances to be made on such Borrowing
Date for each CAF Advance Maturity Date and (ii) the acceptance or rejection of
any offers to make such CAF Advances made by such Revolving Lender. Before 12:00
Noon (New York City time) on the Borrowing Date specified in the applicable CAF
Advance Request (in the case of CAF Advances denominated in Dollars) and before
the funding time for



--------------------------------------------------------------------------------



the relevant currency from time to time specified by the Administrative Agent by
notice to the Revolving Lenders (in the case of CAF Advances denominated in any
currency other than Dollars), each Revolving Lender whose CAF Advance Offer has
been accepted shall make available to the Administrative Agent the amount of CAF
Advances to be made by such Revolving Lender, in immediately available funds, at
the funding office for the relevant currency specified from time to time by the
Administrative Agent by notice to the Revolving Lenders. The Administrative
Agent will make such funds available to the Borrower as soon as practicable on
such date at such office of the Administrative Agent. As soon as practicable
after each Borrowing Date, the Administrative Agent shall notify each Revolving
Lender of the aggregate amount of CAF Advances advanced on such Borrowing Date
and the respective CAF Advance Maturity Dates thereof.
2.10.    Repayment of CAF Advances. The Borrower hereby unconditionally promises
to pay to the Administrative Agent, for the account of each Revolving Lender
which has made a CAF Advance, on the applicable CAF Advance Maturity Date the
then unpaid principal amount of such CAF Advance. The Borrower shall have the
right to prepay any principal amount of any CAF Advance only with the consent of
the Revolving Lender to which such CAF Advance is owed. The Borrower hereby
further agrees to pay interest on the unpaid principal amount of each CAF
Advance from the Borrowing Date to the applicable CAF Advance Maturity Date at
the rate of interest specified in the CAF Advance Offer accepted by the Borrower
in connection with such CAF Advance (calculated on the basis of a 360-day year
for actual days elapsed), payable on each applicable CAF Advance Interest
Payment Date.
2.11.    Certain Restrictions with Respect to CAF Advances. A CAF Advance
Request may request offers for CAF Advances to be made on not more than one
Borrowing Date and to mature on not more than three CAF Advance Maturity Dates.
No CAF Advance Request may be submitted earlier than five Business Days after
submission of any other CAF Advance Request.
2.12.    Multicurrency Commitments. Subject to the terms and conditions hereof,
each Multicurrency Lender severally agrees to make revolving credit loans (each,
a “Multicurrency Loan”) in any Available Foreign Currency to the Borrower from
time to time during the Commitment Period so long as after giving effect thereto
(a) the Available Multicurrency Commitment of each Multicurrency Lender is
greater than or equal to zero, (b) the aggregate outstanding principal amount of
Multicurrency Loans, plus (i) the aggregate outstanding principal amount of
Local Currency Loans and (ii) the aggregate outstanding amount of L/C
Obligations attributable to Letters of Credit denominated in any currency other
than Dollars, does not exceed an amount the Dollar Equivalent of which is the
Multicurrency Sublimit and (c) the Aggregate Total Outstandings of all Lenders
do not exceed the Aggregate Revolving Credit Commitments. During the Commitment
Period, the Borrower may use the Multicurrency Commitments by borrowing,
repaying the Multicurrency Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. Any Multicurrency



--------------------------------------------------------------------------------



Lender may cause its Multicurrency Loans to be made by any branch, affiliate or
international banking facility of such Multicurrency Lender, provided, that such
Multicurrency Lender shall remain responsible for all of its obligations
hereunder and no additional taxes, costs or other burdens shall be imposed upon
the Borrower or the Administrative Agent as a result thereof.
2.13.    Repayment of Multicurrency Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each
Multicurrency Lender the then unpaid principal amount of each Multicurrency Loan
of such Multicurrency Lender on the Termination Date and on such other date(s)
and in such other amounts as may be required from time to time pursuant to this
Agreement. The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Multicurrency Loans advanced to it and from time to time
outstanding until payment thereof in full at the rates per annum, and on the
dates, set forth in subsection 3.4.
2.14.    Procedure for Multicurrency Borrowing. The Borrower may request the
Multicurrency Lenders to make Multicurrency Loans during the Commitment Period
on any Business Day by delivering a Notice of Multicurrency Loan Borrowing. Each
borrowing under the Multicurrency Commitments shall be in an amount in an
Available Foreign Currency the Dollar Equivalent of which is equal to at least
$1,000,000 (or, if the then Aggregate Available Multicurrency Commitments are
less than $1,000,000, such lesser amount). Upon receipt of any such Notice of
Multicurrency Borrowing from the Borrower, the Administrative Agent shall
promptly notify each Multicurrency Lender thereof. Not later than the funding
time for the relevant Available Foreign Currency specified from time to time by
the Administrative Agent by notice to the Borrower and the Multicurrency Lenders
each Multicurrency Lender shall make an amount equal to its Multicurrency
Commitment Percentage of the principal amount of Multicurrency Loans requested
to be made on such Borrowing Date available to the Administrative Agent at the
appropriate funding office for the relevant Available Foreign Currency specified
from time to time by the Administrative Agent by notice to the Borrower and the
Multicurrency Lenders in the relevant Available Foreign Currency and in
immediately available funds; provided that, unless and until the Administrative
Agent shall otherwise direct, any Multicurrency Lender may provide funds in the
then applicable Dollar Equivalent (including an exchange fee and other normal
and customary fees for providing this service as determined by the
Administrative Agent in its sole discretion) thereof in lieu of the requested
currency, so long as the Multicurrency Lender has given reasonable notice to the
Administrative Agent of its desire and intent to so provide funds therefor
promptly after (but in any event within one hour of) its receipt of any such
notice for a Multicurrency Loan. The amounts made available by each
Multicurrency Lender will then be made available to the Borrower at such funding
office and in like funds as received by the Administrative Agent; provided, in
the case of Multicurrency Loans for which any Lender has provided funds in
Dollars, the Administrative Agent shall provide such funds to the applicable
Borrower in the requested currency.



--------------------------------------------------------------------------------



2.15.    Termination or Reduction of Multicurrency Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent (which shall give prompt notice thereof to each
Multicurrency Lender), to terminate the Multicurrency Commitments or, from time
to time, to reduce the amount of the Multicurrency Commitments; provided that no
such termination or reduction shall be permitted if, after giving effect thereto
and to any prepayments of the Loans made on the effective date thereof, the
Available Multicurrency Commitment of any Multicurrency Lender would be less
than zero. Any such reduction shall be in an amount equal to U.S. $1,000,000 or
a whole multiple of U.S. $100,000 in excess thereof and shall reduce permanently
the Multicurrency Commitments then in effect; provided further that such
notice delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
2.16.    Borrowings of Revolving Credit Loans and Refunding of Loans.
(a)    If on any Borrowing Date on which the Borrower has requested the
Multicurrency Lenders to make Multicurrency Loans (the “Requested Multicurrency
Loans”),
(i)    the aggregate principal amount of the Requested Multicurrency Loans
exceeds the Aggregate Available Multicurrency Commitments on such Borrowing Date
(before giving effect to the making and payment of any Loans required to be made
pursuant to this subsection 2.16 on such Borrowing Date) and,
(ii)    the Dollar Equivalent of the amount of such excess is less than or equal
to the aggregate Available Revolving Credit Commitments of all Non-Multicurrency
Lenders (before giving effect to the making and payment of any Loans pursuant to
this subsection 2.16 on such Borrowing Date),
each Non-Multicurrency Lender shall make a Revolving Credit Loan to the Borrower
on such Borrowing Date, and the proceeds of such Revolving Credit Loans shall be
simultaneously applied to repay outstanding Revolving Credit Loans, Local
Currency Loans and/or Multicurrency Loans of the Multicurrency Lenders (as
directed by the Borrower) in each case in amounts such that, after giving effect
to (1) such borrowings and repayments and (2) the borrowing from the
Multicurrency Lenders of the Requested Multicurrency Loans, the Committed
Outstanding Percentage of each Lender will equal (as nearly as possible) its
Revolving Credit Commitment Percentage. To effect such borrowings and
repayments, (x) not later than 12:00 Noon, New York City time, on such Borrowing
Date, the proceeds of such Revolving Credit Loans shall be made available by
each Non-Multicurrency Lender to the Administrative Agent at its office
specified in subsection 13.2 in Dollars and in immediately available funds and
the Administrative



--------------------------------------------------------------------------------



Agent shall apply the proceeds of such Revolving Credit Loans toward repayment
of outstanding Revolving Credit Loans, Multicurrency Loans and/or Local Currency
Loans of the Multicurrency Lenders (as directed by the Borrower) and (y)
concurrently with the repayment of such Loans on such Borrowing Date, (I) the
Multicurrency Lenders shall, in accordance with the applicable provisions
hereof, make the Requested Multicurrency Loans in an aggregate amount equal to
the amount so requested by the Borrower (but not in any event greater than the
Aggregate Available Multicurrency Commitments after giving effect to the making
of such repayment of any Loans on such Borrowing Date) and (II) the Borrower
shall pay to the Administrative Agent for the account of the Lenders whose Loans
to the Borrower are repaid on such Borrowing Date pursuant to this subsection
2.16 all interest accrued on the amounts repaid to the date of repayment,
together with any amounts payable pursuant to subsection 3.11 in connection with
such repayment.
(b)    Subject to the limitations on borrowings contained in a given Local
Currency Facility, if on any Borrowing Date on which a Foreign Subsidiary
Borrower has requested Local Currency Lenders to make Local Currency Loans (the
“Requested Local Currency Loans”) under a Local Currency Facility to which such
Foreign Subsidiary Borrower and Local Currency Lenders are parties, (i) the
aggregate principal amount of the Requested Local Currency Loans (A) exceeds the
aggregate available amount of the commitments of such Local Currency Lenders
under such Local Currency Facility on such Borrowing Date (before giving effect
to the making and payment of any Revolving Credit Loans required to be made
pursuant to this subsection 2.16 on such Borrowing Date) or (B) together with
the aggregate then outstanding principal amount of Multicurrency Loans and the
aggregate outstanding amount of L/C Obligations attributable to Letters of
Credit denominated in any currency other than Dollars, would exceed an amount of
which the Dollar Equivalent is the Multicurrency Sublimit, (ii) after giving
effect to the Requested Local Currency Loans, the Dollar Equivalent of the
aggregate outstanding principal amount of Local Currency Loans of such Foreign
Subsidiary Borrower will be less than or equal to the aggregate commitments of
such Local Currency Lenders under such Local Currency Facility and (iii) the
Dollar Equivalent of the amount of the excess described in clause (i) above is
less than or equal to the Aggregate Available Revolving Credit Commitments of
all Revolving Lenders other than such Local Currency Lenders (before giving
effect to the making and payment of any Revolving Credit Loans pursuant to this
subsection 2.16 on such Borrowing Date), each such other Revolving Lender shall
make a Revolving Credit Loan to the Borrower, on such Borrowing Date, and the
proceeds of such Revolving Credit Loans shall be simultaneously applied to repay
outstanding Revolving Credit Loans, Multicurrency Loans and/or Local Currency
Loans of such Local Currency Lenders (as directed by the Borrower) in each case
in amounts such that, after giving effect to (1) such borrowings and repayments
and (2) the borrowing from such Local Currency Lenders of the Requested Local
Currency Loans, the Committed Outstandings Percentage of each Lender will equal
(as nearly as possible) its Revolving Credit Commitment Percentage and the
Dollar Equivalent of the aggregate outstanding principal amount of Multicurrency
Loans and Local Currency Loans will not exceed the Multicurrency



--------------------------------------------------------------------------------



Sublimit. To effect such borrowings and repayments, (x) not later than 12:00
Noon, New York City time, on such Borrowing Date, the proceeds of such Revolving
Credit Loans shall be made available by each such other Revolving Lender to the
Administrative Agent at its office specified in subsection 13.2 in Dollars and
in immediately available funds and the Administrative Agent shall apply the
proceeds of such Revolving Credit Loans toward the repayment of outstanding
Revolving Credit Loans, Multicurrency Loans and/or Local Currency Loans of such
Local Currency Lenders (as directed by the Borrower) and (y) concurrently with
the repayment of such Revolving Credit Loans on such Borrowing Date, (I) such
Local Currency Lenders shall, in accordance with the applicable provisions
hereof, make the Requested Local Currency Loans in an aggregate amount equal to
the amount so requested by such Foreign Subsidiary Borrower and (II) the
relevant Foreign Subsidiary Borrower shall pay to the Administrative Agent for
the account of the Revolving Lenders whose Loans to such Borrower are repaid on
such Borrowing Date pursuant to this subsection 2.16 all interest accrued on the
amounts repaid to the date of repayment, together with any amounts payable
pursuant to subsection 3.11 in connection with such repayment.
(c)    If any borrowing of Revolving Credit Loans is required pursuant to this
subsection 2.16, the Borrower shall notify the Administrative Agent in the
manner provided for Revolving Credit Loans in subsection 2.2, except that the
minimum borrowing amounts set forth in subsection 2.2 shall not be applicable to
the extent that such minimum borrowing amounts exceed the amounts of Revolving
Credit Loans required to be made pursuant to this subsection 2.16.
2.17.    Increase of Revolving Credit Commitments. The Borrower shall have the
right to increase the Revolving Credit Commitments from time to time in an
aggregate principal amount not to exceed $500,000,000 upon prior notice to the
Administrative Agent and pursuant to procedures established by the
Administrative Agent and acceptable to the Borrower. Each such increase (each,
an “Additional Revolving Credit Commitment”) shall be in a principal amount of
at least $25,000,000, and no such increase shall become effective (i) if a
Default or Event of Default then exists or would exist immediately after giving
effect thereto and (ii) unless all representations and warranties made by the
Borrower required to be made pursuant to subsection 7.2 in this Agreement and
the other Loan Documents are true in all material respects (to the extent not
qualified by materiality standards and, if qualified by materiality standards,
are true in all respects) as of the date of such increase. Each bank or other
financial institution (other than an existing Lender or Lender Affiliate
providing any Additional Revolving Credit Commitments) shall be reasonably
acceptable to the Administrative Agent and the Borrower and shall be a “Lender”
for all purposes under this Agreement. No Lender shall have any obligation to
provide any such Additional Revolving Credit Commitments unless and until it
shall expressly agree under the applicable procedures to do so, at which time
such Lender shall be deemed to have made an Additional Revolving Credit
Commitment. The Lenders agree that this Agreement and the other Loan Documents
may be amended from time to time with the consent of the Administrative Agent
and the Borrower to reflect such Additional Revolving Credit Commitments in
connection with



--------------------------------------------------------------------------------



this subsection 2.17.
2.18.    Cash Collateral. At any time that (i) there shall exist a Defaulting
Lender and (ii) the Rating provided by (x) S&P is less than BBB, (y) Moody’s is
less than Baa2 or (z) Fitch is less than BBB, within twenty Business Days after
receipt of the written request of the Administrative Agent, the Issuing Lender
or a Swingline Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to subsection 2.19(a)(iv) and any Cash Collateral provided by the
Defaulting Lender); provided however, notwithstanding the foregoing, in lieu of
providing Cash Collateral to cover all or a portion of the Fronting Exposure, at
any time within twenty Business Days after the receipt of written request of the
Administrative Agent, the Issuing Lender or a Swingline Lender, the Borrower
(but only to the extent necessary to cover Fronting Exposure which is not
covered by Cash Collateral) (i) may request that all or a portion of the
Revolving Credit Commitments of such Defaulting Lender be re-allocated to
another Lender or Lenders (as acceptable to each Lender in its sole discretion)
or (ii) shall have the option to exercise its right to increase the Revolving
Credit Commitments under subsection 2.17 by obtaining Additional Revolving
Credit Commitments from one or more financial institutions (which may be a
Lender) in an amount to cover all or a portion of the Fronting Exposure;
provided further that the only limitation applicable to such exercise shall be
that the aggregate amount of such increases pursuant to Section 2.17 shall not
exceed $500,000,000.
(b)    All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts at the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the Lenders (including the Swingline Lenders), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to subsection
2.18(c). If at any time the Administrative Agent reasonably determines that Cash
Collateral is subject to any right or claim of any Person that is prior to the
claim of the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this subsection 2.18, subsection 2.3, 5.1
or 2.19 or Section 10 in respect of Letters of Credit or Swingline Loans shall
be held and applied to the satisfaction of the specific L/C Obligations,
Swingline Loans, obligations to fund



--------------------------------------------------------------------------------



participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
subsection 13.6)) or (ii) the Administrative Agent’s good faith determination
that there exists excess Cash Collateral; provided, however, (x) that Cash
Collateral furnished by or on behalf the Borrower shall not be released during
the continuance of an Event of Default (and following application as provided in
this subsection 2.18 may be otherwise applied in accordance with Section 10),
and (y) the Person providing Cash Collateral and the Issuing Lender or Swingline
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support Fronting Exposure or other obligations with respect to
requested but unfunded extensions of credit.
2.19.    Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:
(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in subsection 13.1.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to subsection 13.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Lender or a Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Lender or a Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this



--------------------------------------------------------------------------------



Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in an interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lender or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or a Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Obligations in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Obligations were made at a time when the conditions set forth in
subsection 7.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection 2.19(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents to the foregoing.
(iii)    That Defaulting Lender (x) shall be entitled to receive any facility
fee pursuant to subsection 2.5(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the Dollar
Equivalent of the principal amount of the Loans funded by it and (2) its
Revolving Credit Commitment Percentage of the stated amount of Letters of Credit
and Swingline Loans for which it has provided Cash Collateral pursuant to
subsection 2.3, 2.14, 2.19(a)(ii) or 5.1, as applicable (and the Borrower shall
(A) be required to pay to each of the Issuing Lender and the Swingline Lenders,
as applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in subsection 5.3(a).
(iv)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to subsections 2.3, 2.4(b), 5.1, and 5.4(a) the “Revolving Credit
Commitment Percentage” of each non-Defaulting Lender shall



--------------------------------------------------------------------------------



be computed without giving effect to the Revolving Credit Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
Dollar Equivalent of the principal amount of the Loans of that Lender.
(b)    If the Borrower, the Administrative Agent, Swingline Lenders and the
Issuing Lender agree in writing that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Revolving Credit Loans of the other Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Revolving Lenders in accordance with their Revolving Credit
Commitment Percentages (without giving effect to subsection 2.19(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    If any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Defaulting Lender and the Administrative
Agent, require such Defaulting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, subsection 13.6), all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in subsection 13.6;
(ii)    such Defaulting Lender shall have received payment of an amount equal to
100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under subsection 3.11) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);



--------------------------------------------------------------------------------



(iii)    such assignment does not conflict with applicable laws; and
(iv)    such Defaulting Lender shall not be required to sign and deliver any
assignment form in order for such assignment to become effective.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
2.20.    Extension of Termination Date.
(a)    The Borrower may, by sending an Extension Request to the Administrative
Agent (in which case the Administrative Agent shall promptly deliver a copy to
each of the Lenders), at least one year in advance of the Termination Date in
effect at such time (including at any time prior thereto on or after any
anniversary of the Closing Date), request that the Lenders extend such
Termination Date then in effect to the first anniversary of the Termination Date
then in effect. Each Lender, acting in its sole discretion, shall, by notice to
the Administrative Agent given not later than the date that is the 20th day
after the date of the Extension Request, or if such day is not a Business Day,
the immediately following Business Day (the “Response Date”) advise the
Administrative Agent in writing whether or not such Lender agrees to such
extension (each Lender that so advises the Administrative Agent that it will not
extend the Termination Date, being referred to herein as a “Non-extending
Lender”); provided that any Lender that does not advise the Administrative Agent
by the Response Date and any Defaulting Lender shall be deemed to be a
Non-extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to agree.
(b)    (i) If, on the Response Date, Lenders holding Revolving Credit
Commitments that aggregate 50% or more of the total Revolving Credit Commitments
shall not have agreed to extend the Termination Date, then such Termination Date
shall not be so extended and the outstanding principal balance of all Loans and
other amounts payable hereunder shall be payable on such Termination Date.
(ii)    If (and only if), on the Response Date, Lenders holding Revolving Credit
Commitments that aggregate more than 50% of the total Revolving Credit
Commitments shall have agreed to extend the Termination Date, then the
Termination Date that shall so have agreed shall be the first anniversary of the
current Termination Date (subject to satisfaction of the conditions set forth in
subsection 2.20(d)). In the event of such extension, the Revolving Credit
Commitment of each Non-extending Lender shall terminate on the Termination Date
in effect prior to such extension, all Loans and other amounts payable hereunder
to such Non-extending Lenders shall become due and payable on such Termination
Date and the total Revolving Credit Commitments of the Lenders hereunder shall
be reduced by the Revolving Credit Commitments of the Non-



--------------------------------------------------------------------------------



extending Lenders so terminated on such Termination Date.
(c)    In the event that the conditions of clause (ii) of paragraph (b)
above have been satisfied, the Borrower shall have the right on or before the
Termination Date in effect prior to the requested extension, at its own expense,
to require any Non-extending Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in subsection 13.6)
all its interests, rights and obligations under this Agreement to one or more
banks or other financial institutions identified to the Non-extending Lender,
which may include any Lender (each an “Additional Lender”), provided that
(w) such Additional Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent and the Borrower (such approvals not
to be unreasonably withheld), (x) such assignment shall become effective as of a
date specified by the Borrower (which shall not be later than the Termination
Date in effect prior to the requested extension); (y) the Additional Lender
shall pay to such Non-extending Lender in immediately available funds on the
effective date of such assignment the principal of and interest accrued to the
date of payment on the Loans made by it hereunder and all other amounts accrued
for its account or owed to it hereunder and (z) such Non-extending Lender shall
not be required to sign and deliver any assignment form in order for such
assignment to become effective.
(d)    As a condition precedent to each such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Termination Date then in effect signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Section 6 (including subsections
6.13 and 6.14) and the other Loan Documents are true and correct on and as of
the Termination Date, and except that for purposes of this subsection 2.20, the
representations and warranties contained in subsection 6.1 shall be deemed to
refer to the most recent statements furnished pursuant to paragraphs (a) and
(b), respectively, of subsection 8.1, and (B) no Default or Event of Default
exists. In addition, no such extension of the Revolving Credit Facility shall be
effective if on the Termination Date then in effect, the Aggregate Total
Outstandings would exceed the Revolving Credit Commitments then being extended.
SECTION 3
CERTAIN PROVISIONS APPLICABLE TO THE LOANS
3.1.    Optional and Mandatory Prepayments.
(a)    The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty (other than any amounts payable
pursuant to subsection 3.11 if such prepayment is of Eurodollar Loans and is
made on a day other than the last day of the Interest Period with respect
thereto), upon at least three Business Days’ irrevocable notice to the
Administrative Agent, specifying the date and amount of



--------------------------------------------------------------------------------



prepayment and whether the prepayment is of Eurodollar Loans, ABR Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each; provided further that such notice delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein. Partial prepayments of Loans shall be in an aggregate
principal amount of at least $1,000,000 or an integral multiple of $100,000 in
excess thereof.
(b)    The Borrower may at any time and from time to time prepay, without
premium or penalty (other than any amounts payable pursuant to subsection 3.11
if such prepayment is of Multicurrency Loans and is made on a day other than the
last day of the Interest Period with respect thereto), the Multicurrency Loans,
in whole or in part, upon at least three Business Days’ irrevocable notice to
the Administrative Agent specifying the date and amount of prepayment; provided
further that such notice delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Upon the receipt of any such notice, the Administrative Agent shall
promptly notify each Multicurrency Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein. Partial prepayments of Multicurrency Loans shall be in an
aggregate principal amount the Dollar Equivalent of which is at least $1,000,000
or an integral multiple of $100,000 in excess thereof.
(c)    If at any time during the Commitment Period, for any reason the Aggregate
Total Outstandings of all Lenders exceed the Aggregate Revolving Credit
Commitments then in effect, the Borrower shall, without notice or demand,
immediately prepay the Revolving Credit Loans and/or the Multicurrency Loans in
amounts such that the sum of (A) the aggregate principal amount of the Revolving
Credit Loans so prepaid and (B) the Dollar Equivalent of the aggregate principal
amount of the Multicurrency Loans so prepaid, equals or exceeds the amount of
such excess.
(i)    If, at any time during the Commitment Period, for any reason either (1)
the Aggregate Total Outstandings of all Multicurrency Lenders exceed the
Aggregate Revolving Credit Commitments of the Multicurrency Lenders by 5% or
more, (2) the Aggregate Multicurrency Outstandings exceed the aggregate
Multicurrency Commitments by 5% or more, (3) the sum of the Aggregate
Multicurrency Outstandings plus the Dollar Equivalent of (x) the aggregate
outstanding principal amount of Local Currency Loans and (y) the aggregate
outstanding amount of L/C Obligations attributable to Letters of Credit
denominated in currencies other than Dollars, exceeds the aggregate



--------------------------------------------------------------------------------



Multicurrency Commitments by 5% or more or (4) the Dollar Equivalent of all L/C
Obligations attributable to Letters of Credit denominated in currencies other
than Dollars exceeds, in the aggregate, the Multicurrency Sublimit by 5% or
more, the Borrower shall, without notice or demand, immediately prepay the
Revolving Credit Loans and/or the Multicurrency Loans and/or Local Currency
Loans and/or cash collateralize the L/C Obligations in amounts such that any
such excess is eliminated.
(ii)    Each prepayment of Loans pursuant to this subsection 3.1(c) shall be
accompanied by any amounts payable under subsection 3.11 in connection with such
prepayment.
(iii)    Notwithstanding the foregoing, mandatory prepayments of Revolving
Credit Loans or Multicurrency Loans that would otherwise be required pursuant to
this subsection 3.1(c) solely as a result of fluctuations in Exchange Rates from
time to time shall only be required to be made pursuant to this subsection
3.1(c) on the last Business Day of each month on the basis of the Exchange Rate
in effect on such Business Day.
3.2.    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election. The Borrower may elect from time to time to
convert ABR Loans to Eurodollar Loans by giving the Administrative Agent at
least three Business Days’ prior irrevocable notice of such election. Any such
notice of conversion to Eurodollar Loans shall specify the length of the initial
Interest Period therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of outstanding
Eurodollar Loans and ABR Loans may be converted as provided herein, provided
that (i) no Loan may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Lenders have determined that such a conversion is not appropriate and
(ii) no Loan may be converted into a Eurodollar Loan after the date that is one
month prior to the Termination Date. No Multicurrency Loan or CAF Advance may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.
(b)    Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent



--------------------------------------------------------------------------------



has or the Majority Lenders have determined that such a continuation is not
appropriate or (ii) after the date that is one month prior to the Termination
Date, and provided, further, that if the Borrower shall fail to give such notice
or if such continuation is not permitted, such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
(c)    Any Multicurrency Loans may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving a
Notice of Multicurrency Loan Continuation, provided, that if the Borrower shall
fail to give such Notice of Multicurrency Loan Continuation by the deadline
specified therefor in Schedule II, such Multicurrency Loans shall automatically
be continued for an Interest Period of one month.
3.3.    Minimum Amounts and Maximum Number of Tranches. All borrowings,
conversions and continuations of Revolving Credit Loans and Multicurrency Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (i) the aggregate principal amount of the Eurodollar Loans comprising
each Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (ii) the aggregate principal amount of the
Multicurrency Loans comprising each Multicurrency Tranche shall be in an amount
the Dollar Equivalent of which is at least $5,000,000. In no event shall there
be more than seven Tranches outstanding at any time.
3.4.    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such Interest Period plus the Applicable Margin
in effect for such day.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    Each Multicurrency Loan shall bear interest at a rate per annum equal to
the Eurocurrency Rate plus the Applicable Margin in effect on the day such
Multicurrency Loan is made.
(d)    Each CAF Advance shall bear interest at the rate determined in accordance
with subsection 2.9.
(e)    If all or a portion of (i) any principal of any Loan, (ii) any interest
payable thereon, (iii) any facility fee or (iv) any other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the principal of the Loans and/or any such overdue
interest, commitment fee or other amount shall bear interest at a rate per annum
which is (x) in the case of principal, the rate that would



--------------------------------------------------------------------------------



otherwise be applicable thereto pursuant to the foregoing provisions of this
subsection plus 2% or (y) in the case of any such overdue interest, facility fee
or other amount, the rate described in paragraph (b) of this subsection plus 2%,
in each case from the date of such non-payment until such overdue principal,
interest, facility fee or other amount is paid in full (as well after as before
judgment).
(f)    Interest pursuant to this subsection shall be payable in arrears on each
Interest Payment Date or CAF Advance Interest Payment Date, as the case may be,
provided that interest accruing pursuant to paragraph (e) of this subsection
shall be payable from time to time on demand.
3.5.    Computation of Interest and Fees.
(a)    All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the ABR when it
is based on the Prime Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and (ii) interest computed with respect to Loans
denominated in English Pounds Sterling shall be computed on the basis of a year
of 365 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable ABR
or Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of either of the Borrower, deliver to
the Borrower a statement showing the quotations used by the Administrative Agent
in determining any interest rate pursuant to subsections 3.4(a), (b) or (d).
3.6.    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or



--------------------------------------------------------------------------------



(b)    the Administrative Agent shall have received notice from the Majority
Lenders or the Majority Multicurrency Lenders, as the case may be, that the
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, the Administrative Agent shall give telecopy or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (w) any Eurodollar Loans or Multicurrency
Loans, as the case may be, requested to be made on the first day of such
Interest Period shall be made as ABR Loans, provided, that, notwithstanding the
provisions of subsection 2.2 or 2.14, the Borrower may cancel the request for
such Eurodollar Loan or Multicurrency Loan, as the case may be, by written
notice to the Administrative Agent one Business Day prior to the first day of
such Interest Period and the Borrower shall not be subject to any liability
pursuant to subsection 3.11 with respect to such cancelled request, (x) any
Loans that were to have been converted on the first day of such Interest Period
to Eurodollar Loans shall be continued as ABR Loans, (y) any outstanding
Eurodollar Loans shall be converted, on the first day of such Interest Period,
to ABR Loans and (z) any Multicurrency Loans to which such Interest Period
relates shall be repaid on the first day of such Interest Period. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans or Multicurrency Loans shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans.
3.7.    Pro Rata Treatment and Payments.
(a)     Each payment of principal and interest in respect of any optional
prepayment of Revolving Credit Loans or Multicurrency Loans shall be made pro
rata according to the amounts then due and owing to the respective Revolving
Lender or Multicurrency Lender, as the case may be.
(b)    Except as provided in subsection 2.16, each borrowing by the Borrower of
Revolving Credit Loans from the Revolving Lenders hereunder shall be made pro
rata according to the Funding Commitment Percentages of the Revolving Lenders in
effect on the date of such borrowing. Each payment by the Borrower on account of
any facility fee hereunder and any reduction of the Revolving Credit Commitments
of the Revolving Lenders shall be allocated by the Administrative Agent among
the Revolving Lenders pro rata according to the Revolving Credit Commitment
Percentages of the Lenders. Except as provided in subsection 2.16, each payment
(including each prepayment) by the Borrower on account of principal on the
Revolving Credit Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans then due and owing
to the Revolving Lenders. Each payment by the Borrower of interest in respect of
the Revolving Credit Loans shall be applied to the amounts of such obligations
owing to the Revolving Lenders pro rata according to the respective amounts then
due and owing to the Revolving Lenders. All payments (including prepayments) to
be made by the Borrower hereunder in respect of amounts denominated in Dollars,



--------------------------------------------------------------------------------



whether on account of principal, interest, fees or otherwise, shall be made
without set off or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Administrative Agent’s office specified in
subsection 13.2, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans or Multicurrency Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan or a Multicurrency Loan becomes
due and payable on a day other than a Business Day, the maturity of such payment
shall be extended to the next succeeding Business Day (and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.
(c)    Each borrowing of Multicurrency Loans by the Borrower shall be made, and
any reduction of the Multicurrency Commitments shall be allocated by the
Administrative Agent, pro rata according to the Multicurrency Commitment
Percentages of the Multicurrency Lenders. Each payment (including each
prepayment) by the Borrower on account of principal on Multicurrency Loans shall
be allocated by the Administrative Agent pro rata according to the respective
principal amounts of the Multicurrency Loans then due and owing by the Borrower
to each Multicurrency Lender. Each payment by the Borrower of interest in
respect of the Multicurrency Loans shall be allocated by the Administrative
Agent to the amounts of such obligations owing to the Multicurrency Lenders pro
rata according to the respective amounts then due and owing to the Multicurrency
Lenders. All payments (including prepayments) to be made by the Borrower on
account of Multicurrency Loans hereunder, whether on account of principal,
interest, fees or otherwise, shall be made without set-off or counterclaim and
shall be made at or before the payment time for the currency of such
Multicurrency Loan prior to 3:00 PM (in the local time of the Borrower), on the
due date thereof to the Administrative Agent, for the account of the
Multicurrency Lenders, at the payment office for the currency of such
Multicurrency Loan from time to time specified by the Administrative Agent by
notice to the Multicurrency Lenders and the Borrower, in the currency of such
Multicurrency Loan and in immediately available funds. The Administrative Agent
shall distribute such payments to the Multicurrency Lenders entitled to receive
the same promptly upon receipt in like funds as received; provided that the
Administrative Agent will provide funds in the then applicable Dollar Equivalent
thereof (including an exchange fee and other normal and customary fees for
providing this service as determined by the Administrative Agent in its sole
discretion) to those Multicurrency Lenders that had funded the Revolving Credit
Loans with the Dollar Equivalent as provided in subsection 2.14.
(d)    Notwithstanding the foregoing, payments and Commitment reductions



--------------------------------------------------------------------------------



may be made on a non pro rata basis under this Agreement in order to give effect
to subsection 2.19 and 2.20.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to (i) the daily average Federal Funds Effective Rate (in the case of a
borrowing of Revolving Credit Loans or CAF Advances denominated in Dollars) and
(ii) the Administrative Agent’s reasonable estimate of its average daily cost of
funds (in the case of a borrowing of Multicurrency Loans or CAF Advances
denominated in a currency other than Dollars), in each case for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this subsection shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon equal to (i) the rate per annum applicable to ABR
Loans hereunder (in the case of a borrowing of Revolving Credit Loans or CAF
Advances or CAF Advances denominated in Dollars) and (ii) the Administrative
Agent’s reasonable estimate of its average daily cost of funds plus the
Applicable Margin applicable to Multicurrency Loans (in the case of a borrowing
of Multicurrency Loans or CAF Advances denominated in a currency other than
Dollars), on demand, from the Borrower.
3.8.    Illegality. Notwithstanding any other provision herein, if after the
date hereof the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans or Multicurrency Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurodollar Loans
or Multicurrency Loans, continue Eurodollar Loans or Multicurrency Loans as such
and convert ABR Loans to Eurodollar Loans shall forthwith be cancelled, (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law and (c) such Lender’s Multicurrency Loans shall be prepaid on
the last day of the then current Interest Period with respect thereto. If any
such conversion of a Eurodollar Loan occurs on a day which is not the last day
of the then current Interest Period with respect thereto, the Borrower shall pay
to such Lender such amounts, if any, as may be required pursuant to subsection
3.11.



--------------------------------------------------------------------------------



3.9.    Requirements of Law.
(a)    If, due to either (i) the introduction of or any change in any law or
regulation or in the interpretation or administration of any law or regulation
by any Governmental Authority charged with the interpretation or administration
thereof or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority that would be complied with generally by
similarly situated banks or lenders acting reasonably (whether or not having the
force of law and for the avoidance of doubt, including any changes resulting
from requests, rules, guidelines or directives concerning capital adequacy
issued after the date hereof in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or promulgated after the date hereof by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III), there shall be any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Loans, Multicurrency Loans or LIBO Rate CAF Advances or
issuing or participating in Letters of Credit (except any reserve or other
requirement contemplated by Section 3.9(b) or (c) other than as set forth below)
by an amount deemed by such Lender to be material (except, for the avoidance of
doubt, for Non-Excluded Taxes indemnified under Section 3.10 and Excluded
Taxes), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost. A certificate as
to the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
(b)    If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof (for the avoidance of doubt,
including any changes resulting from requests, rules, guidelines or directives
concerning capital adequacy issued after the date hereof in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or promulgated after
the date hereof by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III),
there shall be any increase in the amount of capital required or expected to be
maintained by any Lender or any corporation controlling such Lender and the
amount of such capital is increased by or based upon the existence of such
Lender’s Loans or commitment to extend credit and other commitments of this type
by an amount deemed by such Lender to be material, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender, from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s Loans or commitment to extend



--------------------------------------------------------------------------------



credit hereunder. A certificate as to such amounts submitted to the Borrower and
the Administrative Agent by such Lender shall be conclusive and binding for all
purposes as to the calculations therein, absent manifest error. Such certificate
shall be in reasonable detail and shall certify that the claim for additional
amounts referred to therein is generally consistent with such Lender’s treatment
of similarly situated customers of such Lender whose transactions with such
Lender are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein.
(c)    For purposes of the foregoing paragraphs (a) and (b), the amendments to
12 C.F.R. Part 327 set forth in the final rule attached to the Federal Deposit
Insurance Corporation Financial Institution Letter FIL-8-2011, dated February 9,
2011, shall be deemed to have been introduced and adopted after the date of this
Agreement.
3.10.    Taxes.
(a)    All payments made by the Borrower under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes excluding (i) all net income Taxes, franchise Taxes or other Taxes,
including branch profits Taxes, in each case imposed on the Administrative Agent
or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, any Loan Document), (ii)
in the case of a Lender other than an assignee pursuant to a request by a
Borrower under subsection 3.12, any U.S. federal withholding Tax that is imposed
under a law in effect at the time such Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to this Section, (iii)
any withholding Tax imposed as a result of a Lender failing to comply with
subsection 3.10(c) and (iv) any U.S. federal Taxes that are imposed by reason of
FATCA (Taxes in clauses (i) to (iv) being “Excluded Taxes”). If any such
non-excluded Taxes (“Non-Excluded Taxes”) are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder or under any
Loan Document as determined in good faith by the applicable withholding agent,
(x) such amounts shall be paid to the relevant Governmental Authority in
accordance with applicable law and (y) the amounts so payable by the Borrower to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in such Loan Document as if such
withholding or deduction had not been made. Whenever any Non-Excluded Taxes are
payable by the Borrower as promptly as possible thereafter



--------------------------------------------------------------------------------



the Borrower shall send to the Administrative Agent for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof or other
evidence of such payment satisfactory to the Administrative Agent (in its
reasonable discretion). If the Borrower fails to pay any Non-Excluded Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this subsection shall survive the
termination of this Agreement and each other Loan Document and the payment of
the Loans and all other amounts payable hereunder and thereunder.
(b)    The Borrower shall indemnify and hold harmless the Administrative Agent
and each Lender within 20 days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable by the
Administrative Agent or such Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto; provided that the Borrower
shall not be obligated to indemnify the Administrative Agent or any such Lender
pursuant to this subsection 3.10(b) in respect of penalties, interest or
reasonable expenses if such penalties, interest or reasonable expenses are
attributable to the gross negligence or willful misconduct of the person seeking
indemnification.
(c)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.10(c)(A), (B) and (D) below) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing, in the event the Borrower is a
U.S. Person,



--------------------------------------------------------------------------------



(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii)
executed originals of IRS Form W-8ECI;

(iii)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(iv)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit




--------------------------------------------------------------------------------



J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA, to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.
(d)    If the Borrower pays any additional amounts or makes an indemnity payment
under this subsection 3.10 to any Lender or the Administrative Agent, and such
Lender or the Administrative Agent determines in its sole discretion exercised
in good faith that it has actually received in connection therewith any refund
of the underlying Non-Excluded Taxes, such Lender or the Administrative Agent
shall pay to the Borrower



--------------------------------------------------------------------------------



an amount equal to such refund which was obtained by such Lender or
Administrative Agent (but only to the extent of indemnity payments made, or
Additional Amounts paid by the Borrower under this subsection 3.10 with respect
to the Non-Excluded Taxes giving rise to such refund) net of all reasonable
out-of-pocket expenses of the Lender or the Administrative Agent with respect to
such refund, and without interest (other than any interest paid by the relevant
taxation authority); provided, however, that the Borrower, upon the request of
the Lender or the Administrative Agent, agrees to repay the amount paid over to
the Borrower to any Lender or the Administrative Agent in the event any Lender
or the Administrative Agent is required to repay such refund, plus interest and
penalties (excluding interest and penalties attributable to the negligence or
willful misconduct of such Lender or the Administrative Agent). This paragraph
shall not be construed to require any Lender or the Administrative Agent to
disclose any confidential information to the Borrower or any other Person
(including its Tax returns).
(e)    Each Lender shall indemnify the Administrative Agent for the full amount
of any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or similar charges imposed by any Governmental Authority that are attributable
to such Lender and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto (but only to the extent not already paid by
the Borrower), as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
3.11.    Indemnity. The Borrower agrees to indemnify each Lender and to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans, Local Currency Loans,
Multicurrency Loans or CAF Advances after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower or any Foreign Subsidiary Borrower in making any
prepayment after the Borrower or such Foreign Subsidiary Borrower has given a
notice thereof in accordance with the provisions of this Agreement or any other
Loan Document or (c) the making of a prepayment of Eurodollar Loans, Local
Currency Loans, Multicurrency Loans or CAF Advances or the conversion of
Eurodollar Loans to ABR Loans on a day which is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) or, in the case of CAF Advances, the applicable CAF
Advance Maturity Date (or proposed CAF Advance Maturity Date), in each case at
the applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Margin or any positive margin applicable to CAF Advances
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on



--------------------------------------------------------------------------------



such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. This covenant shall survive
the termination of this Agreement and each other Loan Document and the payment
of the Loans and all other amounts payable hereunder and thereunder.
3.12.    Change of Lending Office; Removal of Lender. Each Lender agrees that if
it makes any demand for payment under subsection 3.9 or 3.10(a), or if any
adoption or change of the type described in subsection 3.8 shall occur with
respect to it, (i) it will use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, as determined in its sole discretion) to designate
a different lending office if the making of such a designation would reduce or
obviate the need for the Borrower to make payments under subsection 3.9 or
3.10(a), or would eliminate or reduce the effect of any adoption or change
described in subsection 3.8 or (ii) it will, upon at least five Business Days’
notice from the Borrower to such Lender and the Administrative Agent, assign,
pursuant to and in accordance with the provisions of subsection 13.6(c) and
13.19, to one or more Assignees designated by the Borrower all, but not less
than all, of such Lender’s rights and obligations hereunder (other than rights
in respect of such Lender’s outstanding CAF Advance), without recourse to or
warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of each Loan (other than a CAF Advance) then owing
to such Lender plus any accrued but unpaid interest thereon and any accrued but
unpaid facility fees and utilization fees owing thereto and, in addition, all
additional costs and reimbursements, expense reimbursements and indemnities, if
any, owing in respect of such Lender’s Commitment hereunder at such time
(including any amount that would be payable under subsection 3.11 if such
assignment were, instead, a prepayment in full of all amounts owing to such
Lender) shall be paid to such Lender.



--------------------------------------------------------------------------------



3.13.    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(b)    The Administrative Agent shall maintain the Register pursuant to
subsection 13.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) in the case of Revolving Credit Loans and Swingline Loans, the
amount of each Revolving Credit Loan or Swingline Loan made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) in the case of
Multicurrency Loans, the amount and currency of each Multicurrency Loans and
each Interest Period applicable thereto, (iii) in the case of CAF Advances, the
amount and currency of each CAF Advance made hereunder, the CAF Advance Maturity
Date thereof, the interest rate applicable thereto and each CAF Advance Interest
Payment Date applicable thereto, (iv) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (v) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
(d)    The Borrower agrees that, upon the request to the Administrative Agent by
any Revolving Lender, the Borrower will execute and deliver to such Revolving
Lender a promissory note of the Borrower evidencing the Revolving Credit Loans
of such Revolving Lender, substantially in the form of Exhibit A with
appropriate insertions as to date and principal amount (a “Revolving Credit
Note”).
(e)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the CAF Advances of such Lender, substantially
in the form of Exhibit B with appropriate insertions (a “CAF Advance Note”).
(f)    The Borrower agrees that, upon the request to the Administrative Agent by
any Multicurrency Lender, the Borrower will execute and deliver to such
Multicurrency Lender a promissory note of the Borrower evidencing the
Multicurrency Loans of such Multicurrency Lender, substantially in the form of
Exhibit L with appropriate insertions as to date and principal amount (a
“Multicurrency Note”).



--------------------------------------------------------------------------------



SECTION 4
LOCAL CURRENCY FACILITIES
4.1.    Terms of Local Currency Facilities.
(a)    Subject to the provisions of this Section 4, the Borrower may in its
discretion from time to time designate any Subsidiary of the Borrower organized
under the laws of any jurisdiction outside the United States as a “Foreign
Subsidiary Borrower” and any Qualified Credit Facility to which such Foreign
Subsidiary Borrower and any one or more Lenders (or its Affiliates, agencies or
branches) is a party as a “Local Currency Facility”, with the consent of the
Administrative Agent and each such Lender in its sole discretion, by delivering
a Local Currency Facility Addendum to the Administrative Agent and the Lenders
(through the Administrative Agent) executed by the Borrower, each such Foreign
Subsidiary Borrower and each such Lender, provided, that on the effective date
of such designation no Default or Event of Default shall have occurred and be
continuing. Concurrently with the delivery of a Local Currency Facility
Addendum, the Borrower or the relevant Foreign Subsidiary Borrower shall furnish
to the Administrative Agent copies of all documentation executed and delivered
by such Foreign Subsidiary Borrower in connection therewith, together with, if
applicable, an English translation thereof. Except as otherwise provided in this
Section 4 or in the definition of “Qualified Credit Facility” in subsection 1.1,
the terms and conditions of each Local Currency Facility shall be determined by
mutual agreement of the relevant Foreign Subsidiary Borrower(s), Local Currency
Lender(s) and the Administrative Agent. The documentation governing each Local
Currency Facility shall (i) contain an express acknowledgement that such Local
Currency Facility shall be subject to the provisions of this Section 4, (ii) if
more than one Lender is a party thereto, designate a Local Currency Facility
Agent for such Local Currency Facility and (iii) include an opinion of counsel
reasonably satisfactory to the Administrative Agent from the jurisdiction in
which such Local Currency Facility is established that the documentation
governing such Local Currency Facility is enforceable in accordance with its
terms. Each of the Borrower and, by agreeing to any Local Currency Facility
designation as contemplated hereby, each relevant Local Currency Lender (if any)
party thereto which is an Affiliate, branch or agency of a Lender, acknowledges
and agrees that each reference in this Agreement to any Lender shall, to the
extent applicable, be deemed to be a reference to such Local Currency Lender. In
the event of any inconsistency between the terms of this Agreement and the terms
of any Local Currency Facility, the terms of this Agreement shall prevail.
(b)    The documentation governing each Local Currency Facility shall set forth
(i) the maximum amount (expressed in Dollars) available to be borrowed from all
Local Currency Lenders under such Local Currency Facility (as the same may be
reduced from time to time, a “Local Currency Facility Maximum Borrowing Amount”)
and (ii) with respect to each Local Currency Lender party to such Local Currency
Facility, the maximum amount (expressed in Dollars) available to be borrowed
from such Local



--------------------------------------------------------------------------------



Currency Lender thereunder (as the same may be reduced from time to time, a
“Local Currency Lender Maximum Borrowing Amount”).
(c)    Except as otherwise required by applicable law, in no event shall the
Local Currency Lenders party to a Local Currency Facility have the right to
accelerate the Local Currency Loans outstanding thereunder, or to terminate
their commitments (if any) to make such Local Currency Loans prior to the
earlier of the stated termination date in respect thereof or the Termination
Date, except, in each case, in connection with an acceleration of the Loans or a
termination of the Commitments pursuant to Section 10 hereof, provided, that
nothing in this paragraph (c) shall be deemed to require any Local Currency
Lender to make a Local Currency Loan if the applicable conditions precedent to
the making of such Local Currency Loan set forth in the documentation governing
the relevant Local Currency Facility have not been satisfied. No Local Currency
Loan may be made under a Local Currency Facility if (i) after giving effect
thereto, the conditions precedent in subsection 7.2 hereof would not be
satisfied or (ii) after giving effect to the making of such Local Currency Loan
and the simultaneous application of the proceeds thereof, (A) the Aggregate
Total Outstandings of all Lenders at any time exceeds the Aggregate Revolving
Credit Commitments or (B) the Dollar Equivalent of the aggregate outstanding
principal amount of Multicurrency Loans, Local Currency Loans and L/C
Obligations attributable to Letters of Credit denominated in any currency other
than Dollars would exceed the Multicurrency Sublimit.
(d)    The relevant Foreign Subsidiary Borrower shall furnish to the
Administrative Agent copies of any amendment, supplement or other modification
(including any change in commitment amounts or in the Local Currency Lenders
participating in any Local Currency Facility) to the terms of any Local Currency
Facility promptly after the effectiveness thereof (together with, if applicable,
an English translation thereof). If any such amendment, supplement or other
modification to a Local Currency Facility shall (i) add a Local Currency Lender
as a Local Currency Lender thereunder or (ii) change the Local Currency Facility
Maximum Borrowing Amount or any Local Currency Lender Maximum Borrowing Amount
with respect thereto, the Borrower shall promptly furnish an appropriately
revised Local Currency Facility Addendum, executed by the Borrower, the relevant
Foreign Subsidiary Borrower and the affected Local Currency Lenders (or any
agent acting on their behalf), to the Administrative Agent and the Lenders
(through the Administrative Agent).
(e)    The Borrower may terminate its designation of a facility as a Local
Currency Facility, with the consent of each Local Currency Lender party thereto
in its sole discretion, by written notice to the Administrative Agent, which
notice shall be executed by the Borrower, the relevant Foreign Subsidiary
Borrower and each Local Currency Lender party to such Local Currency Facility
(or any agent acting on their behalf). Once notice of such termination is
received by the Administrative Agent, such Local Currency Facility and the loans
and other obligations outstanding thereunder shall immediately cease to be
subject to the terms of this Agreement.



--------------------------------------------------------------------------------



4.2.    Reporting of Local Currency Outstandings.
(a)    On the date of the making of any Local Currency Loan having a maturity of
30 or more days to a Foreign Subsidiary Borrower and on the last Business Day of
each month on which a Foreign Subsidiary Borrower has any outstanding Local
Currency Loans, the Local Currency Facility Agent for such Foreign Subsidiary
Borrower, shall deliver to the Administrative Agent a Notice of Local Currency
Outstandings and the Administrative Agent shall deliver a copy of such Notice of
Local Currency Outstandings to the Lenders. The Administrative Agent will, at
the request of any Local Currency Facility Agent, advise such Local Currency
Facility Agent of the Exchange Rate used by the Administrative Agent in
calculating the Dollar Equivalent of Local Currency Loans under the related
Local Currency Facility on any date.
(b)    For purposes of any calculation under this Agreement in which the amount
of the Aggregate Local Currency Outstandings of any Lender is a component, the
Administrative Agent shall make such calculation on the basis of the Notices of
Local Currency Outstanding received by it at least two Business Days prior to
the date of such calculation.
SECTION 5
LETTERS OF CREDIT
5.1.    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in
subsection 5.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Commitment Period in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall not issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) the aggregate amount of the Available Revolving Credit
Commitments would be less than zero, (iii) the Dollar Equivalent of the
aggregate outstanding principal amount of Multicurrency Loans, Local Currency
Loans and L/C Obligations attributable to Letters of Credit denominated in any
currency other than Dollars would exceed the Multicurrency Sublimit or (iv) any
Lender is at that time a Defaulting Lender, unless the Issuing Lender has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to the Issuing Lender with the Borrower or such Lender to eliminate
the Issuing Lender’s actual or potential Fronting Exposure (after giving effect
to subsection 2.19(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which the Issuing Lender has actual or
potential Fronting Exposure. Each Letter of Credit shall (i) be denominated in
Dollars or any Available Foreign Currency or any other currency acceptable to
the Issuing Lender,



--------------------------------------------------------------------------------



(ii) have a face amount of at least $1,000,000 (unless otherwise agreed by the
Issuing Lender) and (iii) expire (or be subject to termination by notice from
the Issuing Lender to the beneficiary thereof) no later than the date that is
five Business Days prior to the Termination Date.
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.
(c)    Letters of Credit issued under the Existing Credit Facilities and
outstanding on the Closing Date shall be deemed to be issued under this
Agreement on the Closing Date.
5.2.    Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
5.3.    Fees and Other Charges.
(a)    The Borrower will pay a fee on the actual daily undrawn and unexpired
amount of all outstanding Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date; such fee with respect to each Letter
of Credit denominated in any currency other than Dollars shall be payable in
Dollars, and for purposes of calculating the amount of such fee applicable to
each Letter of Credit denominated in any currency other than Dollars, the actual
daily undrawn and unexpired amount of such Letter of Credit shall be the Dollar
Equivalent of such amount calculated at the Exchange Rate as of the relevant L/C
Fee Payment Date; provided, however, that any such fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to



--------------------------------------------------------------------------------



which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Lender pursuant to subsection 5.1 shall be payable, to the maximum
extent permitted by applicable law, to the other Lenders in accordance with the
upward adjustments in their respective Revolving Credit Commitment Percentages
allocable to such Letter of Credit pursuant to subsection 2.19(a)(iv), with the
balance of such fee, if any, payable to the Issuing Lender for its own account.
In addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee in the amount separately agreed to by the Issuing Lender and the
Borrower on the actual daily undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date; such fee with respect to each Letter of Credit denominated in any
currency other than Dollars shall be payable in Dollars, and for purposes of
calculating the amount of such fee applicable to each Letter of Credit
denominated in any currency other than Dollars, the actual daily undrawn and
unexpired amount of such Letter of Credit shall be the Dollar Equivalent of such
amount calculated at the Exchange Rate as of the relevant L/C Fee Payment Date.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
5.4.    L/C Participations.
(a)    The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit,
each L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Credit Commitment Percentage
in the Issuing Lender’s obligations and rights under and in respect of each
Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Lender
through the Administrative Agent (or the Administrative Agent shall apply Cash
Collateral provided for this purpose) upon demand at the Administrative Agent’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.
(b)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to subsection 5.4(a) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of



--------------------------------------------------------------------------------



(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to subsection 5.4(a) is not made
available to the Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans. A
certificate of the Issuing Lender submitted through the Administrative Agent to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with subsection 5.4(a), the Administrative Agent
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender through the Administrative
Agent the portion thereof previously distributed by the Issuing Lender to it.
5.5.    Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender through the Administrative Agent on the Business
Day next succeeding the Business Day on which the Issuing Lender notifies the
Borrower and the Administrative Agent of the date and amount of a draft
presented under any Letter of Credit and paid by the Issuing Lender for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment. Each
such payment shall be made to the Issuing Lender in Dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(i) until the Business Day next succeeding the date of the relevant notice,
subsection 3.4(b) and (ii) thereafter, subsection 3.4(e). Each drawing under any
Letter of Credit shall (unless an event of the type described in clause (i) or
(ii) of subsection 10(g) shall have occurred and be continuing with respect to
the Borrower, in which case the procedures specified in subsection 5.4 for
funding by L/C Participants shall apply) constitute a request by the Borrower to
the Administrative Agent for a borrowing pursuant to subsection 2.2 of ABR Loans
in the amount of such drawing (and the minimum borrowing amount in such
subsection shall not apply to such borrowing). The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans could be made, pursuant to subsection 2.2, if the Administrative
Agent had received a notice of such borrowing at the time the



--------------------------------------------------------------------------------



Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.
5.6.    Obligations Absolute. The Borrower’s obligations under this Section 5
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under subsection 5.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
5.7.    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
5.8.    Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 5, the provisions of this Section 5 shall apply.
5.9.    Reimbursement Obligations for Certain Letters of Credit Denominated in
Currencies Other Than Dollars. Notwithstanding any other provision of this
Section 5, in the event that any Letter of Credit is denominated in any currency
other than Dollars, the amount of the Reimbursement Obligation of the Borrower
pursuant to subsection 5.5 in respect of such Letter of Credit shall bear
interest as



--------------------------------------------------------------------------------



provided in subsection 5.5 with respect to amounts owing in Dollars; provided,
that (i) the interest rate on such amounts shall be the rate reasonably
determined by the Issuing Lender to be the equivalent rate, in respect of the
relevant non-Dollar currency, to the applicable rate provided in subsection 5.5
with respect to amounts denominated in Dollars and (ii) if the Borrower fails to
pay any such Reimbursement Obligation required by subsection 5.5 on or prior to
the third Business Day following the date of the drawing to which such
Reimbursement Obligation relates, then, on the fourth Business Day following
such date of drawing, the relevant Issuing Lender, in cooperation with the
Administrative Agent, shall determine the Dollar Equivalent of the amount of
such Reimbursement Obligation, and the Borrower’s obligation in respect of such
Reimbursement Obligation shall be converted to such Dollar Equivalent, with
interest thereon as provided in subsection 5.5 (provided, that if the
Application in respect of such Letter of Credit provides for conversion of such
amount into Dollars on any earlier date or at any other conversion rate, the
provisions hereunder shall control with respect to such conversion).
SECTION 6
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
6.1.    Financial Condition. The consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at December 31, 2011 and December 31, 2010 and
the related consolidated statements of operations and of cash flows for the
fiscal years ended on such dates, reported on by Ernst & Young LLP, copies of
which have heretofore been furnished to each Lender, are complete and correct
and present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such dates, and the consolidated results of
their operations and their consolidated cash flows for the fiscal years then
ended. The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the date of the Borrower’s most recent publicly
available Form 10-Q and the related unaudited consolidated statements of
operations and of cash flows for the fiscal period ended on such date, certified
by a Responsible Officer, copies of which have heretofore been furnished to each
Lender, are complete and materially correct and present fairly (subject to
normal year-end audit adjustments) the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the fiscal
period then ended. All such annual financial statements, including the related
schedules and notes thereto, were, as of the date prepared, prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by such accountants or Responsible Officer, as the case may
be, and as disclosed therein). The quarterly financial statements have been
prepared



--------------------------------------------------------------------------------



in accordance with generally accepted accounting principles for interim
financial information and with the instructions to Form 10-Q and Article 10 of
Regulation S-X under the Securities Act of 1933. Accordingly, such quarterly
financial statements do not include all of the information and footnotes
required by GAAP for complete financial statements. In the opinion of the
Borrower, all adjustments (consisting only of normal recurring accruals)
considered necessary for a fair presentation have been included. Neither the
Borrower nor any of its consolidated Subsidiaries had, at the date of the most
recent balance sheet referred to above, any of the following except as disclosed
in the Borrower’s Form 10-K and 10-Q filings: any material Guarantee Obligation,
material contingent liability or material liability for taxes, or any material
long-term lease or material unusual forward or long-term commitment, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction, which is not reflected in the foregoing financial statements or in
the notes thereto.
6.2.    Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law, except to the extent that
the failure of the foregoing clauses (a) and (b) (in each such case, only with
respect to Subsidiaries of the Borrower), (c) and (d) to be true and correct
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
6.3.    Corporate Power; Consents and Authorization; Enforceable Obligations.
The Borrower has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
borrow hereunder and has taken all necessary corporate action to (i) authorize
the borrowings on the terms and conditions of this Agreement, any Notes and any
Applications, (ii) to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and (iii) in the case of the Borrower, to
guarantee all Obligations of any Foreign Subsidiary Borrower hereunder. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority (including, without limitation, exchange
control) or any other Person is required with respect to the Borrower or any of
its Subsidiaries in connection with the borrowings or guarantee hereunder or
with the execution, delivery, performance, validity or enforceability of the
Loan Documents to which the Borrower is party. This Agreement and each other
Loan Document to which the Borrower is, or is to become, a party has been or
will be, duly executed and delivered on behalf of the Borrower. This Agreement
and each other Loan Document to which the Borrower is, or is to become, a party
constitutes or will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to the effects of bankruptcy, examination, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting



--------------------------------------------------------------------------------



creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
6.4.    No Legal Bar. The execution, delivery and performance of the Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Borrower or of
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect.
6.5.    No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
6.6.    Taxes. Each of the Borrower and its Subsidiaries has filed or caused to
be filed all tax returns which, to the knowledge of the Borrower, are required
to be filed and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
6.7.    Federal Regulations. No part of the proceeds of any Loans will be used
in any manner that would violate Regulation U of the Board as now and from time
to time hereafter in effect.
6.8.    ERISA. Neither a Reportable Event nor a failure to meet the minimum
funding standards (within the meaning of Section 302 of ERISA), whether or not
waived, has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan other than a
Multiemployer Plan, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code, where the liability could be
reasonably expected to result in a Material Adverse Effect; provided, however,
that with respect to any Multiemployer Plan, such representation is made only to
the knowledge of the Borrower. No termination of a Single Employer Plan pursuant
to Section 4041(c) or 4042 of ERISA has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. There has been no
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA). Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan and to the knowledge
of the Borrower, neither



--------------------------------------------------------------------------------



the Borrower nor any Commonly Controlled Entity would become subject to any
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made which liability could be reasonably expected to result in a Material
Adverse Effect. No Multiemployer Plan is in Reorganization, Insolvent or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).
6.9.    Investment Company Act; Other Regulations. The Borrower is not required
to be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Borrower is not subject to regulation under
any Federal or State statute or regulation (other than Regulation X of the
Board) which limits its ability to incur Indebtedness.
6.10.    Purpose of Loans. The proceeds of the Loans shall be used to finance
the working capital and general corporate needs of the Borrower and its
Subsidiaries, including but not limited to acquisitions.
6.11.    Environmental Matters. Except to the extent that the failure of the
following statements to be true and correct could not reasonably be expected to
have a Material Adverse Effect:
(a)    The facilities and properties owned, leased or operated by the Borrower
or any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to liability under, any Environmental Law.
(b)    The Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, in all material respects
with all applicable Environmental Laws, and there is no contamination at, under
or about the Properties or violation of any Environmental Law with respect to
the Properties or the business operated by the Borrower or any of its
Subsidiaries (the “Business”) which could reasonably be expected to materially
interfere with the continued operation of the Properties or materially impair
the fair saleable value thereof.
(c)    Neither the Borrower nor any of its Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice will be received or is being
threatened.



--------------------------------------------------------------------------------



(d)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location which
could reasonably be expected to give rise to liability under, any Environmental
Law, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to give rise to liability under,
any applicable Environmental Law.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business.
(f)    There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under Environmental Laws.
6.12.    Disclosure. The statements and information contained herein and in any
of the information provided to the Administrative Agent or the Lenders in
writing in connection with this Agreement, taken as a whole, do not contain any
untrue statement of any material fact, or omit to state a fact necessary in
order to make such statements or information not misleading in any material
respect, in each case in light of the circumstances under which such statements
were made or information provided as of the date so provided.
6.13.    No Change. There has been no change, effect, event, occurrence, state
of facts or development which individually or in the aggregate has had or would
reasonably be expected to result in a Material Adverse Effect since the Form
10-Q or Form 10-K most recently filed by the Borrower with the Securities and
Exchange Commission.
6.14.    No Material Litigation. There are no actions, suits, proceedings,
claims or disputes pending at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed on the Form 10-Q or
Form 10-K most recently filed by the Borrower with the Securities and Exchange
Commission, either individually or in the aggregate could reasonably be expected
to have a Material Adverse Effect.



--------------------------------------------------------------------------------



SECTION 7
CONDITIONS PRECEDENT
7.1.    Conditions to Closing. The effectiveness of this Agreement is subject to
the satisfaction on the Closing Date of the following conditions precedent:
(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each Lender
and the Borrower, with a counterpart for each Lender and original Notes executed
by the Borrower (in the case of Revolving Credit Notes, Multicurrency Notes or
CAF Advance Notes), in favor of each Lender requesting a Note.
(b)    Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of the Borrower, dated the Closing
Date, substantially in the form of Exhibit F, with appropriate insertions and
attachments, satisfactory in form and substance to the Administrative Agent,
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of the Borrower.
(c)    Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of the Closing Date.
(d)    Legal Opinions. The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinion of counsel to the
Borrower (which may be delivered in part by in-house counsel to the Borrower),
covering the matters set forth in Exhibit G. Each such legal opinion shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require.
(e)    Fees. All accrued fees and reasonable out-of-pocket expenses (including
the reasonable fees and expenses of counsel to the Arrangers) of the Arrangers
through the Closing Date invoiced with reasonable detail at least one Business
Day prior to the Closing Date in connection with the Loan Documents shall have
been paid; provided that the Arrangers shall have provided an estimate and
available reasonable detail five business days prior to the Closing Date.
(f)    Financial Statements. The Administrative Agent shall have received an
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries and the related unaudited consolidated statements of operations and
of cash flows for each fiscal quarter ended after December 31, 2011 (so long as
such fiscal quarters have ended at least 40 days prior to the



--------------------------------------------------------------------------------



Closing Date).
(g)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made, or Letters of Credit requested to be issued.
(h)    No conflicts. No law or regulation shall be applicable in the reasonable
judgment of the Lenders that restrains, prevents or imposes material adverse
conditions upon the Transactions or this Agreement. All requisite governmental
authorities and third parties shall have approved or consented to the
Transactions and the other transactions contemplated hereby to the extent
required (without the imposition of any materially burdensome condition or
qualification in the reasonable judgment of the Lenders) and all such approvals
shall be in full force and effect. The Transactions shall be in compliance with
all applicable laws and regulations.
(i)    Termination of Existing Credit Facilities. Evidence that all principal
amounts, interest, fees and other amounts owed under the Borrower’s Existing
Credit Facilities shall have been paid in full on or before the Closing Date and
all commitments and agreements with respect thereto shall have been terminated.
7.2.    Conditions to Each Loan and Letter of Credit. The agreement of each
Lender to make any Loan requested to be made by it on any date following the
Closing Date, or to issue any Letter of Credit, is subject to the satisfaction
of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties (except for those made in subsection 6.13 and 6.14, which shall be
made only on the Closing Date and on each Termination Date which a Borrower has
requested be extended in accordance with subsection 2.20) made by the Borrower
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be
made, or Letters of Credit requested to be issued.
(c)    Each borrowing by the Borrower hereunder, and each request by the
Borrower for the issuance of a Letter of Credit shall constitute a
representation and warranty by the Borrower as of the date thereof that the
conditions contained in this subsection have been satisfied.



--------------------------------------------------------------------------------



SECTION 8
AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit is outstanding or any amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Documents, the Borrower shall and (except in the case of delivery of financial
information, reports and notices) shall cause each of its Subsidiaries to:
8.1.    Financial Statements. Furnish to each Lender:
(a)    as soon as available, but in any event not later than 20 days after
required to be filed with the Securities and Exchange Commission at the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of operations and stockholders’ equity and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;
(b)    as soon as available, but in any event not later than 15 days after
required to be filed with the Securities and Exchange Commission at the end of
each of the first three quarterly periods of each fiscal year of the Borrower
commencing with the fiscal quarter ending on or about June 30, 2012, the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations for such quarter and the portion of the
fiscal year through the end of such quarter and of cash flows of the Borrower
and its consolidated Subsidiaries for the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments); and
(c)    all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); provided, that it is hereby acknowledged that
the quarterly financial statements delivered pursuant to paragraph (b) above may
not include all of the information and footnotes required by GAAP for complete
annual financial statements.



--------------------------------------------------------------------------------



Any financial statement required to be furnished pursuant to this subsection 8.1
shall be deemed to have been furnished on the date on which the Lenders receive
notice that the Borrower has posted such financial statement on the Intralinks
website on the Internet at www.intralinks.com; provided that the Borrower shall
give notice of any such posting to the Administrative Agent (who shall then give
notice of any such posting to the Lenders). Notwithstanding the foregoing, the
Borrower shall deliver paper copies of any financial statement referred to in
this subsection 8.1 to the Administrative Agent if the Administrative Agent or
any Lender requests the Borrower to furnish such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent.
8.2.    Certificates; Other Information. Furnish to the Administrative Agent
with sufficient copies for the Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
subsections 8.1(a) and 8.1(b), a certificate of a Responsible Officer stating
that such Officer has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing except as specified in such certificate, and
including calculations demonstrating compliance with subsection 9.1 (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
(b)    within ten days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders, and within
five days after the same are filed, copies of all financial statements and
reports which the Borrower may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority, and
promptly after the same are issued, copies of all press releases issued by the
Borrower; and
(c)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (a) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked



--------------------------------------------------------------------------------



“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (b) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information (as defined in subsection 13.14), they shall be treated
as set forth in subsection 13.14); (c) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (d) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
8.3.    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (other than where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be), except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
8.4.    Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as conducted by it on the Closing Date; (b)
preserve, renew and keep in full force and effect its corporate existence
(except as could not in the aggregate be reasonably expected to have a Material
Adverse Effect); (c) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except as otherwise permitted pursuant to subsection 9.4; and (d)
comply with all Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.
8.5.    Maintenance of Property; Insurance. Keep all property necessary in its
business in good working order and condition except to the extent that failure
to do so could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect; maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are adequate for conducting its business; and furnish to
each Lender, upon written request, full information as to the insurance carried.
8.6.    Inspection of Property; Books and Records; Discussions. Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit
representatives of any Lender (upon



--------------------------------------------------------------------------------



reasonable advance notice coordinated through the Administrative Agent) to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.
8.7.    Notices. Promptly give notice (unless available in the public filings or
releases of the Borrower or its Subsidiaries) to the Administrative Agent and
each Lender of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time involving the Borrower or any of its
Subsidiaries, which in either case, could reasonably be expected to have a
Material Adverse Effect; and
(c)    the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan, any determination that a Single Employer Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), or any withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan or determination that any Multiemployer Plan is in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); or (ii) the institution of proceedings or the taking
of any other action by the PBGC, the Borrower, any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan (other than the termination of any
Single Employer Plan pursuant to Section 4041(b) of ERISA), or with respect to
any determination that any Single Employer Plan is in “at risk” status or any
such Multiemployer Plan is in “endangered” or “critical” status; where, in
connection with any of the foregoing in (i) or (ii), the amount of liability the
Borrower or any Commonly Controlled Entity could reasonably be expected to have
would reasonably be expected to cause a Material Adverse Effect.
Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.



--------------------------------------------------------------------------------



SECTION 9
NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Letter of Credit remains outstanding, or any amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Documents, the Borrower shall not, and (except with respect to subsection
9.1) shall not permit any of its Subsidiaries to, directly or indirectly:
9.1.    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
to exceed 3.50 to 1.0.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to be less than 3.0 to 1.0.
9.2.    Limitation on Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:
(a)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;
(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;



--------------------------------------------------------------------------------



(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or such Subsidiary;
(f)    Liens in existence on the date hereof listed on Schedule 9.2, provided
that no such Lien is spread to cover any additional property after the Closing
Date and that the amount of Indebtedness secured thereby is not increased;
(g)    Liens securing Indebtedness of the Borrower and its Subsidiaries incurred
to finance the acquisition of fixed or capital assets, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;
(h)    Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof, provided that (i) such Liens existed at the
time such corporation became a Subsidiary and were not created in anticipation
thereof, (ii) any such Lien is not spread to cover any property or assets of
such corporation after the time such corporation becomes a Subsidiary, and (iii)
the amount of Indebtedness secured thereby is not increased;
(i)    Liens created pursuant to any Receivables Transaction permitted pursuant
to subsection 9.3; and
(j)    Liens (not otherwise permitted hereunder) which secure obligations not
exceeding (as to the Borrower and all Subsidiaries) $250,000,000 in aggregate
amount at any time.
9.3.    Limitation on Indebtedness pursuant to Receivables Transactions. Create,
issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness pursuant to any Receivables Transaction, except for Indebtedness
pursuant to all Receivables Transactions in an aggregate principal amount not
exceeding 20% of Consolidated Tangible Assets.
9.4.    Limitation on Fundamental Changes. Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:
(a)    any Subsidiary of the Borrower may be merged or consolidated



--------------------------------------------------------------------------------



with or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any one or more wholly owned Subsidiaries
of the Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall
be the continuing or surviving corporation);
(b)    any Subsidiary of the Borrower that is inactive or no longer needed in
the Borrower’s consolidated group structure may be liquidated, dissolved, or
otherwise eliminated under applicable law, so long as any remaining significant
assets of such Subsidiary are transferred to the Borrower or to another of
Borrower’s wholly owned Subsidiaries (as a liquidation distribution or
otherwise);
(c)    the Borrower or any wholly owned Subsidiary of the Borrower may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other wholly owned Subsidiary,
and, so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a result thereof, the Borrower or any Subsidiary of
the Borrower may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to any non-wholly owned
Subsidiary of the Borrower for fair market value;
(d)    any non-wholly owned Subsidiary of the Borrower may sell, lease, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any wholly owned Subsidiary of the Borrower for
fair market value or may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
non-wholly owned Subsidiary of the Borrower; and
(e)    the Borrower or any Subsidiary of the Borrower may be merged or
consolidated with or into another Person; provided that the Borrower or such
Subsidiary shall be the continuing or surviving corporation and no Default or
Event of Default shall have occurred and be continuing or would occur as a
result thereof (and, in the case of any such transaction involving a Subsidiary,
such Subsidiary shall continue to be a Subsidiary or the Borrower shall have
received fair market value therefor as determined by the Board of Directors of
the Borrower); and provided further that the Borrower may not be merged or
consolidated with or into any Subsidiary.
9.5.    Limitation on Indebtedness of Subsidiaries. Permit any Subsidiaries
which are not Guarantors to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness in excess of 12.5% of Consolidated Tangible Assets
in the aggregate at any time for all such Subsidiaries that are not Guarantors,
except for (i) Indebtedness permitted by subsection 9.3 hereof, (ii) any
Indebtedness of any Subsidiary of the Borrower owing to



--------------------------------------------------------------------------------



the Borrower or to any other Subsidiary of the Borrower and (iii) Indebtedness
in existence on the date hereof listed on Schedule 9.5.
SECTION 10
EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within five days after any such interest or
other amount becomes due in accordance with the terms thereof or hereof; or
(b)    Any representation or warranty made or deemed made by the Borrower herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or
(c)    The Borrower shall default in the observance or performance of any
covenant contained in subsections 8.4(b), 8.7(a) or in Section 9; or
(d)    The Borrower shall default in the observance or performance of any
agreement contained in Section 12; or
(e)    The Borrower or any Guarantor shall default in the observance or
performance of any other agreement contained in this Agreement (other than as
provided above in this Section) or any Guarantee, and such default described in
this clause (e) shall continue unremedied for a period of 30 days; or
(f)    The Borrower or any of its Subsidiaries shall: (i) default in any payment
of principal of or interest of any Indebtedness (other than the Loans) or in the
payment of any Guarantee Obligation, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or Guarantee Obligation or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of



--------------------------------------------------------------------------------



notice if required, such Indebtedness to become due prior to its stated maturity
or such Guarantee Obligation to become payable; provided, however, that no
Default or Event of Default shall exist under this paragraph unless the
aggregate amount of Indebtedness and/or Guarantee Obligations in respect of
which any default or other event or condition referred to in this paragraph
shall have occurred shall be equal to at least $100,000,000; or
(g)    (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership, court protection, reorganization or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition, examinership, court
protection or other relief with respect to it or its debts, or (B) seeking
appointment of an examiner, receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not or shall
admit in writing its inability to, pay its debts as they become due; or
(h)    (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
any Plan shall fail to meet the minimum funding standards described in Section
302 of ERISA or any Lien in favor of the PBGC or a Plan shall arise on the
assets of the Borrower or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is likely to result in the termination
of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate for purposes of Title IV of ERISA, (v) there shall be a
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of



--------------------------------------------------------------------------------



Section 430 of the Code or Section 303 of ERISA), (vi) the Borrower or any
Commonly Controlled Entity shall incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
or a determination that any such Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (vii) any other event or condition shall occur or exist with
respect to a Plan; and in each case in clauses (i) through (vii) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
(i)    Any one judgment or decree shall be entered against the Borrower or any
of its Subsidiaries involving in the aggregate a liability (not paid or in
excess of the amount recoverable by insurance) of $75,000,000 (net of any
related tax benefit) or more, and such judgment or decree shall not have been
vacated, discharged, stayed or appealed (as long as enforcement is effectively
stayed during such appeal or such appeal is bonded, if required) within 60 days
from the entry thereof; or
(j)    (i)  Any Person or “group” (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934, as amended) (A) shall have acquired
beneficial ownership of 30% or more of any outstanding class of Capital Stock
having ordinary voting power in the election of directors of the Borrower (other
than Peter M. Nicholas and John E. Abele or any of their affiliated trust
holdings) or (B) shall obtain the power (whether or not exercised) to elect a
majority of the Borrower’s directors; or (ii) the Board of Directors of the
Borrower shall not consist of a majority of Continuing Directors; “Continuing
Directors” shall mean the directors of the Borrower on the Closing Date and each
other director, if such other director’s nomination for election to the Board of
Directors of the Borrower is recommended by a majority of the then Continuing
Directors;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Lenders, the Administrative Agent
may, or upon the request of the Majority Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the



--------------------------------------------------------------------------------



Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. In the case of each Letter of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time Cash
Collateralize the L/C Obligations in an amount (in the currency in which such
Letter of Credit is denominated) equal to the then undrawn and unexpired amount
of such Letter of Credit. Amounts held as Cash Collateral shall be applied by
the Administrative Agent in accordance with subsection 2.18.
SECTION 11
THE AGENTS
11.1.    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
11.2.    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
11.3.    Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower



--------------------------------------------------------------------------------



or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower or any Foreign Subsidiary Borrower to perform
its obligations hereunder or thereunder. No Agent shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any Foreign Subsidiary Borrower.
11.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower or any Foreign
Subsidiary Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.
11.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.



--------------------------------------------------------------------------------



11.6.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower or
any Foreign Subsidiary Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and the
Foreign Subsidiary Borrowers, if any, and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower or any Foreign
Subsidiary Borrower which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
11.7.    Indemnification. The Lenders agree to indemnify the Administrative
Agent (or sub-agent), in its capacity, any Issuing Lender, in its capacity, and
any Related Party acting for the Administrative Agent (or any sub-agent) or any
Issuing Lender in connection with such capacity (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower and the Foreign
Subsidiary Borrowers, if any, to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent (or any sub-agent), any Issuing Lender
or such Related Party in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent (or any
sub-agent), any Issuing Lender or such Related Party under



--------------------------------------------------------------------------------



or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
which are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent (or sub-agent), any Issuing Lender or any Related Party
acting for the Administrative Agent (or any sub-agent) or any Issuing Lender in
connection with such capacity. The agreements in this subsection shall survive
the payment of the Loans and all other amounts payable hereunder.
11.8.    Administrative Agent in Its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or the Foreign Subsidiary
Borrower, if any, as though the Administrative Agent were not the Administrative
Agent hereunder and under the other Loan Documents. With respect to the Loans
made by it and with respect to any Letter of Credit issued or participated in by
it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
11.9.    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Majority Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent (provided that it shall
have been approved by the Borrower), shall succeed to the rights, powers and
duties of the Administrative Agent hereunder. Upon the earlier of (i) the 10 day
period following the Administrative Agent’s notice of resignation to the Lenders
and (ii) the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The term “Administrative Agent” shall mean such successor agent, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Loans. After any retiring Administrative Agent’s resignation
as Administrative Agent, the provisions of this Section 11 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
Any resignation by JPMorgan as Administrative Agent pursuant to this section
shall also constitute its resignation as Issuing Lender and Swingline Lender.
Upon the



--------------------------------------------------------------------------------



acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swingline
Lender, (b) the retiring Issuing Lender and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.
11.10.    The Arrangers, the Bookrunners, the Syndication Agent and the
Documentation Agents. None of the Arrangers, the Bookrunners, the Syndication
Agent or the Documentation Agents shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Arrangers, the Bookrunners, the Syndication Agent or the Documentation Agents
shall have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on the Arrangers,
the Bookrunners, the Syndication Agent or the Documentation Agents in deciding
to enter into this Agreement or in taking or not taking any action hereunder.



--------------------------------------------------------------------------------



SECTION 12
GUARANTEE
12.1.    Guarantee.
(a)    The Borrower hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders and their respective successors, endorsees, transferees and assigns,
the prompt and complete payment and performance by the Foreign Subsidiary
Borrowers when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
(b)    No payment or payments made by the Borrower or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application, at any time or from time to time, in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Borrower hereunder which shall,
notwithstanding any such payment or payments, remain liable hereunder for the
Obligations until the Obligations are paid in full and the Commitments are
terminated.
(c)    The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Section for such purpose.
12.2.    No Subrogation. Notwithstanding any payment or payments made by the
Borrower hereunder, or any set-off or application of funds of the Borrower by
the Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Foreign Subsidiary Borrowers or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Borrower seek or be entitled to
seek any contribution or reimbursement from the Foreign Subsidiary Borrowers in
respect of payments made by the Borrower hereunder, until all amounts owing to
the Administrative Agent and the Local Currency Lenders by the Foreign
Subsidiary Borrowers on account of the Obligations are paid in full and the
Commitments are terminated. If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by the Borrower in trust
for the Administrative Agent and the Lenders, segregated from other funds of the
Borrower, and shall, forthwith upon receipt by the Borrower, be turned over to
the Administrative Agent in the exact form received by the Borrower (duly
indorsed by the Borrower to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
Administrative Agent may determine. The provisions of this paragraph shall



--------------------------------------------------------------------------------



continue to be effective after the termination of this Agreement, the payment in
full of the Obligations and the termination of the Commitments.
12.3.    Amendments, etc with respect to the Obligations; Waiver of Rights. The
Borrower shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Borrower, and without notice to or further
assent by the Borrower, any demand for payment of any of the Obligations made by
the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and any Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions thereof as the Administrative Agent (or the requisite Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. None of the Administrative Agent or any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Agreement or any
property subject thereto. When making any demand hereunder against the Borrower,
the Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on the Foreign Subsidiary Borrowers or any other
guarantor, and any failure by the Administrative Agent or any Lender to make any
such demand or to collect any payments from a Foreign Subsidiary Borrower or any
such other guarantor or any release of a Foreign Subsidiary Borrower or such
other guarantor shall not relieve the Borrower of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any Lender
against the Borrower. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
12.4.    Guarantee Absolute and Unconditional. The Borrower waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Agreement or acceptance of this Agreement; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Agreement; and
all dealings between the Foreign Subsidiary Borrowers and the Borrower, on the
one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Agreement. The Borrower waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Foreign
Subsidiary Borrowers and the Borrower with respect to the Obligations. This
Section 12 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity,



--------------------------------------------------------------------------------



regularity or enforceability of this Agreement, any other Loan Document, any of
the Obligations or any other collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Foreign Subsidiary Borrowers against the
Administrative Agent or any Lender, (c) any law, regulation, decree or order of
any jurisdiction, or any other event, affecting the Obligations or any Lender’s
rights with respect thereto, including, without limitation: (i) the application
of any such law, regulation, decree or order, including any prior approval, that
would prevent the exchange of a non-Dollar currency for Dollars or the
remittance of funds outside of such jurisdiction or the unavailability of
Dollars in any legal exchange market in such jurisdiction in accordance with
normal commercial practice; or (ii) a declaration of banking moratorium or any
suspension of payments by banks in such jurisdiction or the imposition by such
jurisdiction or any governmental authority thereof of any moratorium on the
required rescheduling or restructuring of, or required approval of payments on,
any indebtedness in such jurisdiction; or (iii) any expropriation, confiscation,
nationalization or requisition by such country or any governmental authority
that directly or indirectly deprives the companies in such jurisdiction of any
payment obligation under the Obligations; or (iv) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction that has the same effect as the events described
in clause (i), (ii) or (iii) above (in each of the cases contemplated in clauses
(i) through (iv) above, to the extent occurring or existing on or at any time
after the date of this Agreement), or (d) any other circumstance whatsoever
(with or without notice to or knowledge of the Foreign Subsidiary Borrowers or
the Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Foreign Subsidiary Borrowers for the
Obligations, or of the Borrower under this Section 12, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Borrower, the Administrative Agent and any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Foreign Subsidiary Borrowers or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to pursue
such other rights or remedies or to collect any payments from the Borrower or
any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the Foreign
Subsidiary Borrowers or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Borrower of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Borrower. This Section 12 shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Borrower and its successors and assigns, and shall inure to the
benefit of the Administrative Agent and the Lenders, and their respective
successors, endorsees, transferees and assigns, until all the Obligations and
the obligations of the Borrower under this Agreement shall have been satisfied
by payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of this Agreement the Foreign Subsidiary



--------------------------------------------------------------------------------



Borrowers may be free from any Obligations.
12.5.    Reinstatement. This Section 12 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
12.6.    Payments. The Borrower hereby agrees that all payments required to be
made by it hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Obligations, including, without
limitation, in the currency in which payment is due, provided that if a payment
is due in a currency other than Dollars and/or at a place other than the United
States, and such payment is not made as and when agreed, the Borrower will, upon
the Administrative Agent’s request, either (i) make payment in such non- Dollar
currency and at the place where such payment is payable or (ii) pay the
Administrative Agent in Dollars at the Administrative Agent’s office referred in
Subsection 13.2. In the event of a payment pursuant to clause (ii) above, the
Borrower will pay the Administrative Agent the Dollar Equivalent of the amount
of such payment on the date the Borrower makes such payment.
12.7.    “Lenders”. For all purposes of this Section 12, the term “Lenders”
shall be deemed to include Local Currency Lenders.
SECTION 13
MISCELLANEOUS
13.1.    Amendments and Waivers.
(a)    Except as provided in paragraphs (b) and (d) of this subsection 13.1,
neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this subsection. The Majority Lenders may, or, with the written
consent of the Majority Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Majority Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or



--------------------------------------------------------------------------------



Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce the amount or
extend the scheduled date of maturity of any Loan or reduce the stated rate or
amount of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Multicurrency Commitment, Revolving Credit Commitment, Swingline
Commitment or L/C Commitment, in each case without the consent of each Lender
directly affected thereby, (ii) amend, modify or waive any provision of this
subsection or reduce the percentages specified in the definitions, of Majority
Lenders or Majority Multicurrency Lenders, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents or release, subordinate or otherwise
materially limit the Borrower’s liability with respect to the guarantee set
forth in Section 12, in each case without the written consent of all the
Lenders, (iii) amend, modify or waive any provision of Section 11 without the
written consent of the then Administrative Agent, (iv) waive any condition in
subsection 7.2 without the written consent of the Majority Lenders or (v) modify
the pro rata distribution of payments, proceeds or fees payable to the Lenders
(except in connection with an amend and extend transaction offered ratably to
all Lenders under a tranche of Commitments) without the consent of each Lender
directly affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such waiver
shall extend to any subsequent or other Default or Event of Default or impair
any right consequent thereon.
(b)    In addition to amendments effected pursuant to the foregoing paragraph
(a), (i) Schedule II may be amended to change administrative information
contained therein with the approval of the Majority Multicurrency Lenders, upon
execution and delivery by the Borrower and the Administrative Agent of a written
amendment providing for such amendment, (ii) additional freely-convertible euro
currencies may be added as Available Foreign Currencies, upon execution and
delivery by the Borrower, the Administrative Agent and the Majority
Multicurrency Lenders of an amendment providing for such addition and (iii) this
Agreement may be amended by the Borrower and the Administrative Agent to
implement increases in the Revolving Credit Commitments pursuant to subsection
2.17.
(c)    The Administrative Agent shall give prompt written notice to each Lender
of any amendment effected pursuant to subsection 13.1(b).
(d)    Notwithstanding the provisions of this subsection 13.1, any Local
Currency Facility may be amended, supplemented or otherwise modified in
accordance with its terms so long as after giving effect thereto either (x) such
Local Currency Facility



--------------------------------------------------------------------------------



ceases to be a “Local Currency Facility” and the Borrower so notifies the
Administrative Agent or (y) the Local Currency Facility continues to meet the
requirements of a Local Currency Facility set forth herein.
(e)    Notwithstanding the provisions of this subsection 13.1, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended and the principal amount owed to such Lender may not be reduced other
than pursuant to payments made by a Borrower with respect thereto without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(f)    Notwithstanding the foregoing, the Administrative Agent, with the consent
of the Borrower, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Majority Lenders in order to correct, amend or cure
any ambiguity, inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document.
(g)    If any Lender is a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.6 and payment of amounts due to such Lender under this
Agreement), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.9 or Section 3.10) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender or an Affiliate of a Lender,
if a Lender or such Affiliate accepts such assignment); provided that the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
13.2.    Notices.
(a)    General. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made (a) in the case of delivery by hand, when
delivered, (b) in the case of delivery by mail, three days after being deposited
in the mails, postage prepaid, or (c) in the case of delivery by facsimile
transmission, when sent and receipt has been confirmed, addressed as follows in
the case of the Borrower and the Administrative Agent, and as set forth in
Schedule I in the case of the other parties hereto, or to such other address as
may be hereafter notified by the respective parties hereto:



--------------------------------------------------------------------------------



If to the Borrower:
Boston Scientific Corporation
One Boston Scientific Place
Natick, Massachusetts 01760
Attention:    Jeffrey D. Capello
    Executive Vice President and Chief Financial Officer
    Fax: 508-650-8638
with a copy to:
Timothy A. Pratt
Executive Vice President, Chief Administrative Officer,
General Counsel, and Secretary
Fax: 508-650-8960


with a copy to:
Boston Scientific Corporation
One Boston Scientific Place
Natick, Massachusetts 01760
Attention:    Timothy A. Pratt
    Executive Vice President, Chief Administrative Officer,
General Counsel, and Secretary
Fax: 508-650-8960
If to the Administrative Agent (for payments and notices of borrowings, etc. in
Dollars):
JPMorgan Chase Bank, N.A.
1111 Fannin Street
Houston, Texas 77002
Attn: Shadia O Folahan
Phone: 713-750-2367
Fax: 713-427-6307
Email: shadia.o.folahan@jpmorgan.com
If to the Administrative Agent (for payments and notices of borrowings, etc. in
non-Dollars):
J.P. Morgan Europe Limited
125 London Wall
London EC2Y 5AJ
Attention of the Manager, Loan and Agency Services



--------------------------------------------------------------------------------



Telecopy: 44 207 777 2360
Wiring Instructions:
JPMorgan Chase Bank, N.A.
Attn: Vanessa Chiu
Ref: Boston Scientific Corp
(for U.S. Dollar)
JPMorgan Chase Bank, N.A.
ABA# 021 000 021
Acct# 9008113381H0868
(for euro)
To: J.P. Morgan AG, Frankfurt
Favour: J.P. Morgan Europe Limited
Acct# DE93501108006001600037
Swift Address: CHASDEFX
Swift Address of Favour Bank: CHASGB22
(for Pound Sterling)
J.P. Morgan Europe Limited
Acct# GB82CHAS60924203043504
London Sort Code: 40-52-06
Swift Address: CHASGB22
(for Japanese Yen)
To: JPMorgan Chase Bank (Tokyo Branch) Tokyo
Favour: J.P. Morgan Europe Limited
Acct# 0171458656
Swift Address: CHASJPJT
Swift Address of Favour Bank: CHASGB22
(for Australian Dollar)
To: WESTPAC, Sydney
Favour: J.P. Morgan Europe Limited
Acct# MAH0001978
Swift Address: WPACAU2F
Swift Address of Favour Bank: CHASGB22
(for Canadian Dollar)
To: Royal Bank of Canada, Toronto
Favour: J.P. Morgan Europe Limited
Acct# 2194421




--------------------------------------------------------------------------------



Swift Address: ROYCCAT2
Swift Address of Favour Bank: CHASGB22
(for Singapore Dollar)
To: JP Morgan Chase Bank, London
Favour: JP Morgan Europe Limited
Acct# 0003043516
Swift Address: CHASGB2L
Swift Address of Favour Bank: CHASGB22
(for Swiss Franc)
To: UBS AG (Head Office) Zurich
Favour: J.P. Morgan Europe Limited
Acct# CH180023023004426605R
Swift Address: UBSWCHZH
Swift Address of Favour Bank: CHASGB22
If to the Administrative Agent (for other notices):
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attn: Vanessa Chiu
Phone: 212-622-6015
Fax: 212-270-2167
Email: vanessa.chiu@jpmorgan.com
If to a Swing Line Lender Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin Street
Houston, Texas 77002
Attn: Shadia O Folahan
Phone: 713-750-2367
Fax: 713-427-6307
Email: shadia.o.folahan@jpmorgan.com
For Letters of Credit, if to the Issuing Lender:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attn: Shadia O Folahan
Phone: 713-750-2367



--------------------------------------------------------------------------------



Fax: 713-427-6307
Email: shadia.o.folahan@jpmorgan.com
with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attn: Vanessa Chiu
Phone: 212-622-6015
Fax: 212-270-2167
Email: vanessa.chiu@jpmorgan.com
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.6, 2.9, 2.14, 2.15, or 3.2 shall
not be effective until received.
(b)    Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Section 2, 3, 4 and 5 if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY



--------------------------------------------------------------------------------



FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Affiliates (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
13.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
13.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
13.5.    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each of the Arrangers and the Administrative Agent for all their
reasonable and documented out‑of‑pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of outside counsel (including one local counsel in each
applicable jurisdiction) to the Administrative Agent and the Arrangers, (b) to
pay or reimburse each Lender, the Arrangers and the Administrative Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such



--------------------------------------------------------------------------------



other documents, including, without limitation, the documented fees and
disbursements of counsel (including the allocated fees and expenses of in house
counsel) to each Lender and of counsel to the Administrative Agent and the
Arrangers, provided, that in connection with any workout or restructuring, the
Borrower shall pay the fees and disbursements of (i) one U.S. counsel for the
Administrative Agent, the Arrangers and the Lenders pursuant to this clause (b)
and (ii) one counsel to the Administrative Agent and the Lenders in the
jurisdiction of each Foreign Subsidiary Borrower pursuant to this clause (b),
and, in the case of an actual or perceived conflict of interest where the
indemnified party affected by such conflict informs the Borrower of such
conflict and thereafter, retains its own counsel, of another firm of counsel for
such affected indemnified party, (c) to pay, indemnify, and hold each Lender and
the Administrative Agent and each of their affiliates and their respective
officer, directors, employees, agents and advisors (each, an “indemnified
party”) harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each indemnified party harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by any indemnified party or asserted against any indemnified
party by any third party or by the Borrower or any of its Subsidiaries arising
out of, in connection with or as a result of the Transactions (or any
transactions related thereto), or the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to any indemnified party with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such indemnified party determined in a court of competent jurisdiction in a
final non-appealable judgment. The agreements in this subsection shall survive
repayment of the Loans and all other amounts payable hereunder and the
termination of this Agreement.
13.6.    Successors and Assigns; Participations and Assignments.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent and their respective successors
and assigns, except that the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
each Lender.
(b)    Any Lender, other than a Conduit Lender, may, in the ordinary course of



--------------------------------------------------------------------------------



its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities (other than a Defaulting
Lender, the Borrower or its Affiliates or Subsidiaries or any natural Person)
(“Participants”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. No Lender shall be entitled to create in favor of any Participant, in
the participation agreement pursuant to which such Participant’s participating
interest shall be created or otherwise, any right to vote on, consent to or
approve any matter relating to this Agreement or any other Loan Document except
for those specified in clauses (i) and (ii) of the proviso to subsection
13.1(a). The Borrower agrees that if amounts outstanding under this Agreement
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in subsection
13.7(a) as fully as if it were a Lender hereunder. The Borrower also agrees that
each Participant shall be entitled to the benefits of subsections 3.9, 3.10 and
3.11 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if it was a Lender; provided that, in the case
of subsection 3.10, such Participant shall have complied with the requirements
of said subsection, and provided, further, that no Participant shall be entitled
to receive any greater amount pursuant to any such subsection than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, and such Lender,
the Borrower and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c)    Any Lender, other than a Conduit Lender, may, in the ordinary course of



--------------------------------------------------------------------------------



its commercial banking business and in accordance with applicable law, at any
time and from time to time, assign (i) to any Lender or any Lender Affiliate
with the consent (in each case, not to be unreasonably withheld, delayed or
conditioned) of the Administrative Agent and the Issuing Lender (in the case of
assignments of Revolving Commitments) or (ii) with the consent of the Borrower
(unless an Event of Default shall have occurred and be continuing), the
Administrative Agent and Issuing Lender (which consent in each case shall not be
unreasonably withheld, delayed or conditioned), to an additional bank, financial
institution, or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement and the other Loan Documents pursuant to an
Assignment and Assumption, substantially in the form of Exhibit H, executed by
such Assignee, such assigning Lender (and, in the case of an Assignee that is
not a Lender or a Lender Affiliate, by the Administrative Agent and the Issuing
Lender) and delivered to the Administrative Agent for its acceptance and
recording in the Register, provided that, except in the case of an assignment to
a Lender or a Lender Affiliate or an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or
such lesser amount as may be agreed to by the Borrower and the Administrative
Agent), and provided further that no such assignment shall be made to (A) any
Defaulting Lender or any of its Subsidiaries, (B) the Borrower or any of its
Affiliates or Subsidiaries or (C) any natural person. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Assumption, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Assumption,
have the rights and obligations of a Lender hereunder with Commitments as set
forth therein, and (y) the assigning Lender thereunder shall, to the extent
provided in such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such assigning Lender shall cease to be a party hereto but
shall continue to be entitled to the indemnity and expense reimbursement
provisions in the Loan Documents arising out of the period prior to the
assignment). Each assignment by a Lender of any portion of its Revolving Credit
Commitment shall be accompanied by assignment by such Lender to the same
Assignee of the same percentage of such Lender’s Multicurrency Commitment.
Notwithstanding the foregoing, any Conduit Lender may assign at any time to its
designating Lender hereunder without the consent of the Borrower or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this subsection 13.6(c).
(d)    The Administrative Agent, on behalf of the Borrower, shall maintain at
the address of the Administrative Agent referred to in subsection 13.2 a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount (and stated interest) of the Loans owing
to, each Lender from time to



--------------------------------------------------------------------------------



time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Loan Documents, notwithstanding any notice to the
contrary. Any assignment of any Loan or other obligation hereunder not evidenced
by a Note shall be effective only upon appropriate entries with respect thereto
being made in the Register. In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(e)    Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an Assignee (and, in the case of an Assignee that is not then a
Lender or a Lender Affiliate, by the Borrower (if required) and the
Administrative Agent) together with payment to the Administrative Agent of a
registration and processing fee of $4,000, the Administrative Agent shall (i)
promptly accept such Assignment and Asssumption and (ii) on the effective date
determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Lenders and
the Borrower; provided that the Administrative Agent may, in its sole
discretion, elect to waive such registration and processing fee in the case of
any assignment.
(f)    The Borrower authorizes each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee, subject to the
provisions of subsection 13.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates which has been
delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of such Borrower and
its Affiliates prior to becoming a party to this Agreement.
(g)    For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this subsection concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
or any central bank having jurisdiction over such Lender in accordance with
applicable law.
(h)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall (unless otherwise agreed
by the Borrower and the Administrative Agent) be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon



--------------------------------------------------------------------------------



distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all
applicable Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Credit Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
13.7.    Adjustments; Set-off.
(a)    If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans or the Reimbursement Obligations owing to it
(or any participation therein arising pursuant to subsection 13.15) then due and
owing, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsection 10(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender (other than to the extent expressly provided herein or by court order),
if any, in respect of such other Lender’s Loans or the Reimbursement Obligations
owing to it (or any participation therein arising pursuant to subsection 13.15)
then due and owing, or interest thereon, such benefited Lender shall purchase
for cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans or the Reimbursement Obligations owing to it, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest; and provided further that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of subsection
2.19 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.



--------------------------------------------------------------------------------



(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.
13.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission or in electronic (i.e., “pdf” or “tif”) format), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
13.9.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this subsection
13.9, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the Issuing Lender or
the Swingline Lenders, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
13.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
13.11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.12.    Submission To Jurisdiction and Waivers; . The Borrower hereby



--------------------------------------------------------------------------------



irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York sitting in
New York County, Borough of Manhattan, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
13.13.    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the



--------------------------------------------------------------------------------



Lenders or among the Borrower and the Lenders.
13.14.    Confidentiality. Each Lender agrees to keep confidential any
Information (a) provided to it by or on behalf of the Borrower or any of its
Subsidiaries pursuant to or in connection with this Agreement or (b) obtained by
such Lender based on a review of the books and records of the Borrower or any of
its Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such Information (i) to the Administrative Agent, the Issuing
Lender or any other Lender, (ii) to any Transferee or prospective Transferee
which receives such Information having been made aware of the confidential
nature thereof and having agreed to abide by the provisions of this subsection
13.14, (iii) to its employees, directors, agents, attorneys, accountants and
other professional advisors, and to employees and officers of its Affiliates who
agree to be bound by the provisions of this subsection 13.14 and who have a need
for such Information in connection with this Agreement or other transactions or
proposed transactions with the Borrower, (iv) upon the request or demand of any
Governmental Authority having jurisdiction over such Lender or in connection
with any assignment or pledge permitted under subsection 13.6(g), (v) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (vi) subject to an
agreement to comply with the provisions of this subsection, to any actual or
prospective counter-party (or its advisors) to any Hedge Agreement, (vii) which
has been publicly disclosed other than in breach of this Agreement, or (viii) in
connection with the exercise of any remedy hereunder.
For purposes of this Section, “Information” means all information received from
either Borrower or any Subsidiary relating to either Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
13.15.    Loan Conversion/Participations.



--------------------------------------------------------------------------------



(a)    (i)  On any Conversion Date, to the extent not otherwise prohibited by a
Requirement of Law or otherwise, all Loans (other than CAF Advances) outstanding
in any currency other than Dollars (“Loans to be Converted”) shall be converted
into Revolving Credit Loans denominated in Dollars (calculated on the basis of
the relevant Exchange Rates as of the Business Day immediately preceding the
Conversion Date) (“Converted Loans”) and (ii) on the Conversion Date (A) each
Lender severally, unconditionally and irrevocably agrees that it shall purchase
in Dollars a participating interest in such Converted Loans in an amount equal
to its Conversion Sharing Percentage of the outstanding principal amount of the
Converted Loans and (B) to the extent necessary to cause the Committed
Outstandings Percentage of each Lender to equal its Revolving Credit Commitment
Percentage (calculated immediately prior to the termination or expiration of the
Revolving Credit Commitments), each Lender severally, unconditionally and
irrevocably agrees that it shall purchase or sell a participating interest in
Revolving Credit Loans then outstanding. Each Lender will immediately transfer
to the Administrative Agent, in immediately available funds, the amounts of its
participation(s), and the proceeds of such participation(s) shall be distributed
by the Administrative Agent to each Lender from which a participating interest
is being purchased in the amount(s) provided for in the preceding sentence. All
Converted Loans shall bear interest at the rate which would otherwise be
applicable to ABR Loans.
(b)    If, for any reason, the Loans to be Converted may not be converted into
Dollars in the manner contemplated by paragraph (a) of this subsection 13.15,
(i) effective on such Conversion Date, each Lender severally, unconditionally
and irrevocably agrees that it shall purchase a participating interest in such
Loans to be Converted, as the case may be, in an amount equal to its Conversion
Sharing Percentage of such Loans to be Converted, and (ii) each Lender shall
purchase or sell participating interests as provided in paragraph (a)(ii)(B) of
this subsection 13.15. Each such Lender will immediately transfer to the
appropriate Administrative Agent, in immediately available funds, the amount(s)
of its participation(s), and the proceeds of such participation(s) shall be
distributed by the Administrative Agent to each relevant Lender in the amount(s)
provided for in the preceding sentence.
(c)    To the extent any Non-Excluded Taxes are required to be withheld from any
amounts payable by a Lender to another Lender in connection with its
participating interest in any Converted Loan, the Borrower shall be required to
pay increased amounts to the Lender receiving such payments to the same extent
they would be required under subsection 3.10 if the Borrower were making
payments directly to such Lender.
(d)    Any time when the actions contemplated by paragraph (a) or (b) of this
subsection 13.15 have been taken, upon the notice of any Lender to the Borrower
the following shall occur (which notice shall not be required to be declared at
any time an Event of Default under subsection 10(g) has occurred): (i) the
Borrower (through the guarantee contained in Section 12) shall automatically be
deemed to have assumed the Local Currency Loans which are Converted Loans in
which such Lender holds a



--------------------------------------------------------------------------------



participation, and (ii) such Local Currency Loans shall be assigned by the
relevant Lender holding such Local Currency Loans or obligations to the Lender
who gave the notice requesting such assumption by the Borrower.
(e)    If a Defaulting Lender exists on the Conversion Date, the Administrative
Agent may, in consultation with one or more other Revolving Lenders which are
not Defaulting Lenders, revise this subsection 13.15 and related definitions in
order to allocate payments for the benefit of such Defaulting Lender in a manner
consistent with subsection 2.19.
13.16.    Judgment.
(a)    If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency in the city in which it normally conducts its foreign exchange
operation for the first currency on the Business Day preceding the day on which
final judgment is given.
(b)    The obligation of the Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, the Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to the Borrower such excess.
13.17.     WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.18.    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that



--------------------------------------------------------------------------------



identifies the Borrower and each Foreign Subsidiary Borrower, which information
includes the name and address of the Borrower and each Foreign Subsidiary
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each Foreign Subsidiary
Borrower in accordance with the Patriot Act.
13.19.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the Administrative Agent and the Arrangers each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its respective
Affiliates, or any other Person and (ii) neither the Administrative Agent nor
the Arrangers has any obligation to the Borrower or any of its respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent and the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor the Arrangers has any obligation to disclose any of such interests to
the Borrower or any of its Affiliates.
[Signature Pages Follow]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BOSTON SCIENTIFIC CORPORATION



By:    /s/ Jeffrey D. Capello
Name: Jeffrey D. Capello    
Title:     Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



By: /s/ Vanessa Chiu
Name: Vanessa Chiu    
Title:     Executive Director



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender



By: /s/ Vanessa Chiu
Name: Vanessa Chiu    
Title:     Executive Director



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Syndication Agent and as a Lender



By:    /s/ Robert LaPorte
Name: Robert LaPorte    
Title:     Vice President



--------------------------------------------------------------------------------





Barclays Bank PLC, as a Lender



By: /s/ Vanessa A. Kurbatskiy
Name: Vanessa A. Kurbatskiy        
Title:     Vice President



--------------------------------------------------------------------------------



BNP Paribas, as a Lender


By: /s/ Nicolas Rabier
Name: Nicolas Rabier        
Title:     Managing Director
By: /s/ John Treadwell, Jr.
Name: John Treadwell        
Title:     Vice President



--------------------------------------------------------------------------------



Citibank, N.A., as a Lender



By: /s/ Patricia Guerra Heh
Name: Patricia Guerra Heh        
Title:     Vice President



--------------------------------------------------------------------------------



Deutsche Bank AG New York Branch, as a Lender



By: /s/ Ming K. Chu
Name: Ming K. Chu        
Title:     Vice President


By: /s/ Heidi Sandquist
Name: Heidi Sandquist        
Title:     Director



--------------------------------------------------------------------------------



Royal Bank of Canada, as a Lender



By: /s/ Gordon MacArthur
Name: Gordon MacArthur        
Title:     Authorized Signatory



--------------------------------------------------------------------------------



Royal Bank of Scotland plc, as a Lender



By: /s/ Paul Chisholm
Name: Paul Chisholm        
Title:     Director



--------------------------------------------------------------------------------



UBS Loan Finance LLC, as a Lender



By: /s/ Mary E. Evans
Name: Mary E. Evans        
Title:     Associate Director


By: /s/ Joselin Fernandes
Name: Joselin Fernandes        
Title:     Associate Director



--------------------------------------------------------------------------------



DNB Bank ASA, as a Lender



By: /s/ Phil Kurpiewski
Name: Phil Kurpiewski        
Title:     Senior Vice President


By: /s/ Kristie Li
Name: Kristie Li        
Title:     First Vice President



--------------------------------------------------------------------------------



HSBC Bank US, National Association, as a Lender



By: /s/ David A. Carroll
Name: David A. Carroll        
Title:     Vice President



--------------------------------------------------------------------------------



Standard Chartered Bank, as a Lender



By: /s/ James Hughes
Name: James Hughes        
Title:     Director


By: /s/ Robert Reddington
Name: Robert Reddington        
Title:     Credit Documentation Manager



--------------------------------------------------------------------------------



Sumitomo Mitsui Banking Corporation, as a Lender



By: /s/ Shuji Yabe
Name: Shuji Yabe        
Title:     Managing Director



--------------------------------------------------------------------------------



U.S. Bank, National Association, as a Lender



By: /s/ Michael West
Name: Michael West        
Title:     Vice President



--------------------------------------------------------------------------------



Wells Fargo Bank, National Association, as a Lender



By: /s/ Kirk Tesch
Name: Kirk Tesch        
Title:     Director



--------------------------------------------------------------------------------



The Bank of Nova Scotia, as a Lender



By: /s/ Michelle C. Phillips
Name: Michelle C. Phillips        
Title:     Director



--------------------------------------------------------------------------------



Intesa Sanpaolo S.P.A., New York Branch, as a Lender



By: /s/ David Acosta
Name: David Acosta        
Title:     VP & Relationship Manager


By: /s/ Sergio Maggioni
Name: Sergio Maggioni        
Title:     FVP & Head of Business



--------------------------------------------------------------------------------



Allied Irish Bank, p.l.c., as a Lender



By: /s/ Emer Murphy
Name: Emer Murphy        
Title:     Senior Relationship Manager
 



--------------------------------------------------------------------------------



SCHEDULE I
NAMES AND COMMITMENTS OF LENDERS
Name
Revolving Credit Commitment
Multicurrency Commitment
JPMorgan Chase Bank, N.A.
$
187,500,000


$
75,000,000


Bank of America, N.A.
$
187,500,000


$
75,000,000


Barclays Bank PLC
$
130,000,000


$
52,000,000


BNP Paribas
$
130,000,000


$
52,000,000


Citibank, N.A.
$
130,000,000


$
52,000,000


Deutsche Bank AG New York Branch
$
130,000,000


$
52,000,000


Royal Bank of Canada
$
130,000,000


$
52,000,000


The Royal Bank of Scotland plc
$
130,000,000


$
52,000,000


UBS Loan Finance LLC
$
130,000,000


$
52,000,000


DNB Bank ASA
$
95,000,000


$
38,000,000


HSBC Bank USA, National Association
$
95,000,000


$
38,000,000


Standard Chartered Bank
$
95,000,000


$
38,000,000


Sumitomo Mitsui Banking Corporation
$
95,000,000


$
38,000,000


U.S. Bank, National Association
$
95,000,000


$
38,000,000


Wells Fargo Bank, National Association
$
95,000,000


$
38,000,000


The Bank of Nova Scotia
$
75,000,000


$
30,000,000


Intesa Sanpaolo S.p.A., New York Branch
$
50,000,000


$
20,000,000


Allied Irish Bank, p.l.c.
$
20,000,000


$
8,000,000


Total
$
2,000,000,000


$
800,000,000










--------------------------------------------------------------------------------



SCHEDULE II
INFORMATION CONCERNING LOCAL CURRENCY LOANS
I.
MULTICURRENCY LOANS

1.
J.P. Morgan Europe Limited

125 London Wall
London EC2Y 5AJ
Attention of the Manager, Loan and Agency Services
Telecopy: 44 207 777 2360
2.
Time:
Not later than 11:00 a.m., New York Time, five Business Days prior to such
Borrowing Date or the date of such continuation or three Business Days prior to
such prepayment.

3.
Information Required:
Borrowings - Currency, Amount to be borrowed, and Interest Periods.

Continuations or Prepayments - Amount to be continued or prepaid, as the case
may be, and Interest Periods.
II.
NOTICE OF LOCAL CURRENCY OUTSTANDINGS

1.
Deliver to:    J.P. Morgan Europe Limited

125 London Wall
London EC2Y 5AJ
Attention of the Manager, Loan and Agency Services
Telecopy: 44 207 777 2360
2.
Delivery time:
By close of business in New York on the date of making of each Local Currency
Loan and on the last Business Day of each month on which the applicable Foreign
Subsidiary Borrower has outstanding any Local Currency Loans.

3.
Information Required: Name of Foreign Subsidiary Borrower, amount and currency
of outstanding Local Currency Loans.






--------------------------------------------------------------------------------



Schedule 9.2
Existing Liens1 


Entity
State
Jurisdiction
UCC #
Secured Party
Amount of Obligation
Description
Boston Scientific Corporation
DE
SOS
22081879 filed on 8/16/02 continued on 7/26/07
Wachovia Bank, NA
—
Certain accounts receivable and related property relating to Company’s
receivables facility
 
DE
SOS
64509535 filed on 12/22/06 continued on 8/1/11
Wachovia Bank, NA
—
Certain accounts receivable and related property relating to Company’s
receivables facility
Boston Scientific Funding LLC
DE
SOS
22081929 filed on 8/16/02 continued on 7/26/07
Wachovia Bank, NA
—
Certain accounts receivable and related property relating to Company’s
receivables facility
 
DE
SOS
64510137 filed on 12/22/06 continued on 8/1/11
Wachovia Bank, NA
—
Certain accounts receivable and related property relating to Company’s
receivables facility
Cardiac Pacemakers, Inc.
MN
SOS
201021979391 filed on 10/29/10
Boston Scientific Corporation
—
All accounts and proceeds
Guidant Delaware Holding Corporation
DE
SOS
20103800532 filed on 10/29/10
Boston Scientific Corporation
—
All accounts and proceeds
Guidant LLC
IN
SOS
2000200011967745 filed on 12/26/02 continued on 8/31/07
Fleet Capital Corporation
—
Leased Aircrafts
 
IN
SOS
2001000009282084 filed on 11/1/10
Guidant Delaware Holding Corp
__
All accounts and proceeds



1 Liens with respect to Equipment Leases are set forth on an Annex on file with
the Administrative Agent.



--------------------------------------------------------------------------------



Schedule 9.5
Existing Subsidiary Indebtedness


($ in thousands)
 
 
 
 
 
Subsidiary
Lender
Maturity
Amount
 
Boston Scientific Japan KK
Development Bank of Japan
November 20, 2012
$912






--------------------------------------------------------------------------------



EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
$________________    New York, New York
     [ ], 2012
FOR VALUE RECEIVED, the undersigned, Boston Scientific Corporation, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay
[              ] (the “Lender”) (or its registered assigns) at the office of
JPMorgan Chase Bank, N.A., located at 383 MADISON AVENUE, NEW YORK, NEW YORK,
10179, in lawful money of the United States of America and in immediately
available funds, on the Termination Date the principal amount of
(a) ___________________ DOLLARS ($____________), or, if less, (b) the aggregate
unpaid principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to subsection 2.1 of the Credit Agreement, as hereinafter
defined. The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in subsections 3.2 and 3.4 of such Credit
Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement shall not affect
the obligations of the Borrower in respect of such Revolving Credit Loan.
This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement, dated as of April 18, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lender, the other banks and financial institutions from time to time parties
thereto, Bank of America, N.A., as Syndication Agent, J.P. Morgan Securities LLC
and Merrill, Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional prepayment in whole or in part as provided in the Credit Agreement.
Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.



--------------------------------------------------------------------------------



All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
BOSTON SCIENTIFIC CORPORATION


By:
                    
Name:
Title:






--------------------------------------------------------------------------------



Schedule A to
Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule A





--------------------------------------------------------------------------------



Schedule B to
Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS
OF EURODOLLAR LOANS
Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule B





--------------------------------------------------------------------------------



EXHIBIT B
FORM OF CAF ADVANCE NOTE
$________________    New York, New York
     [ ], 2012
FOR VALUE RECEIVED, the undersigned, Boston Scientific Corporation, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay
[          ] (the “Lender”) (or its registered assigns) at the office of
JPMorgan Chase Bank, N.A., located at 383 MADISON AVENUE, NEW YORK, NEW YORK,
10179, in lawful money of the United States of America and in immediately
available funds, the principal amount of (a) [                 ] ($[_______]),
or, if less, (b) the aggregate unpaid principal amount of each CAF Advance which
is made by the Lender to the Borrower pursuant to subsection 2.8 of the Credit
Agreement, as hereinafter defined. The principal amount of each CAF Advance
evidenced hereby shall be payable on the CAF Advance Maturity Date therefor set
forth on the schedule attached hereto and made a part hereof or on a
continuation of such schedule which shall be attached hereto and made a part
hereof (the “Grid”). The Borrower further agrees to pay interest in like money
at such office on the unpaid principal amount of each CAF Advance evidenced
hereby, at the rate per annum set forth in respect of such CAF Advance on the
Grid, calculated on the basis of a year of 360 days and actual days elapsed from
the Borrowing Date of such CAF Advance until the due date thereof (whether at
the stated maturity, by acceleration or otherwise) and thereafter at the rates
determined in accordance with subsection 2.9(e) of the Credit Agreement.
Interest on each CAF Advance evidenced hereby shall be payable on the date or
dates set forth in respect of such CAF Advance on the Grid. CAF Advances
evidenced by this Note may be prepaid only with the consent of the Lender.
The holder of this Note is authorized to endorse on the Grid the Borrowing Date,
amount, interest rate, CAF Advance Interest Payment Dates and CAF Advance
Maturity Date in respect of each CAF Advance made pursuant to subsection 2.8 of
the Credit Agreement and each payment of principal with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement shall not affect
the obligations of the Borrower in respect of such CAF Advance.
This Note is one of the CAF Advance Notes referred to in the Credit Agreement,
dated as of April 18, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender, the other
banks and financial institutions from time to time parties thereto, Bank of
America, N.A., as Syndication Agent, J.P. Morgan Securities LLC and Merrill,
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint
Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent, and is
subject to the provisions of the Credit Agreement.



--------------------------------------------------------------------------------



Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
BOSTON SCIENTIFIC CORPORATION


By:                        
    Name:
    Title:





--------------------------------------------------------------------------------



Schedule to
CAF Advance Note
SCHEDULE OF CAF ADVANCES
BOSTON SCIENTIFIC CORPORATION, Borrower
______________, Lender
Credit Agreement dated as of April 18, 2012
Borrowing Date of CAF Advance
Amount of CAF Advance
Interest Rate
CAF Advance Interest Payment Dates
CAF Advance Maturity Date
Payment Date
Authorization
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Schedule2 
















2Confirm



--------------------------------------------------------------------------------



EXHIBIT C
FORM OF CAF ADVANCE REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
1111 Fannin Street
Houston, Texas 77002
Attn: Shadia O Folahan
with a copy to:
J.P. Morgan Europe Limited
125 London Wall
London EC2Y 5AJ
Attention: Manager, Loan and Agency Services
Telecopy: 44 207 777 2360
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the undersigned, the banks and financial institutions from
time to time parties thereto, Bank of America, N.A., as Syndication Agent, J.P.
Morgan Securities LLC and Merrill, Lynch, Pierce, Fenner & Smith Incorporated,
as Joint Lead Arrangers and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------





This is a [Fixed Rate] [LIBO Rate] CAF Advance Request pursuant to subsection
2.9 of the Credit Agreement requesting offers for the following CAF Advances:
 
Loan 1
Loan 2
Loan 3
Aggregate Principal Amount1
$    
$    
$    
Borrowing Date
 
 
 
CAF Advance Maturity Date
 
 
 
CAF Advance Interest
Payment Dates
 
 
 

Very truly yours,

BOSTON SCIENTIFIC CORPORATION

By:                        
    Name:
    Title:












_______________________________ 
1 
List requested currency for LIBO Rate CAF Advances if other than U.S. Dollars.






--------------------------------------------------------------------------------



EXHIBIT D
FORM OF CAF ADVANCE OFFER
__________________, ______
JPMorgan Chase Bank, N.A.,
as Administrative Agent
1111 Fannin Street
Houston, Texas 77002
Attn: Shadia O Folahan
with a copy to:
J.P. Morgan Europe Limited
125 London Wall
London EC2Y 5AJ
Attention: Manager, Loan and Agency Services
Telecopy: 44 207 777 2360
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, the banks and financial
institutions from time to time parties thereto, Bank of America, N.A., as
Syndication Agent, J.P. Morgan Securities LLC and Merrill, Lynch, Pierce, Fenner
& Smith Incorporated, as Joint Lead Arrangers and Joint Bookrunners, and
JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
In accordance with subsection 2.9 of the Credit Agreement, the undersigned
Lender offers to make CAF Advances thereunder in the following amounts with the
following maturity dates:
Borrowing Date: __________,____
Aggregate Maximum Amount: $_____________
Maturity Date 1: __________,____
Maximum Amount: $________________
$_____________ offered at____________*
$_____________ offered at____________*
Maturity Date 2: __________,____
Maximum Amount: $________________
$_____________ offered at____________*
$_____________ offered at____________*
Maturity Date 3: __________,____
Maximum Amount: $________________
$_____________ offered at____________*
$_____________ offered at____________*




--------------------------------------------------------------------------------



_______________
*
Insert the interest rate offered for the specified CAF Advance where indicated
by an asterisk (*). In the case of LIBO Rate CAF Advances, insert a margin bid.
In the case of Fixed Rate CAF Advances, insert a fixed rate bid.

Very truly yours,|

[NAME OF LENDER]



By:                    
    Name:
    Title:





--------------------------------------------------------------------------------



EXHIBIT E
FORM OF CAF ADVANCE CONFIRMATION
__________________, ______
JPMorgan Chase Bank, N.A.,
as Administrative Agent
1111 Fannin Street
Houston, Texas 77002
Attn: Shadia O Folahan
with a copy to:
J.P. Morgan Europe Limited
125 London Wall
London EC2Y 5AJ
Attention: Manager, Loan and Agency Services
Telecopy: 44 207 777 2360
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the undersigned, the banks and financial institutions from
time to time parties thereto, Bank of America, N.A., as Syndication Agent, J.P.
Morgan Securities LLC and Merrill, Lynch, Pierce, Fenner & Smith Incorporated,
as Joint Lead Arrangers and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
In accordance with subsection 2.9(d) of the Credit Agreement, the undersigned
accepts and confirms the offers by the CAF Advance Lender(s) to make CAF
Advances to the undersigned on ____________, ____ under subsection 2.9 in the
(respective) amount(s) set forth on the attached list of CAF Advances offered.*
Very truly yours,

BOSTON SCIENTIFIC CORPORATION

                        
By:                        
    Name:
    Title:
_______________
*
The Borrower must attach CAF Advance offer list prepared by the Administrative
Agent with accepted amount entered by the Borrower to the right of each CAF
Advance offer.




--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



EXHIBIT F
FORM OF BORROWER CLOSING CERTIFICATE
April 18, 2012
Pursuant to subsections 7.1(b) and 7.1(c) of the Credit Agreement, dated as of
April 18, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Boston Scientific
Corporation, a Delaware corporation (the “Borrower”), the banks and other
financial institutions from time to time parties thereto, Bank of America, N.A.,
as Syndication Agent, J.P. Morgan Securities LLC and Merrill, Lynch, Pierce,
Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint Bookrunners and
JPMorgan Chase Bank, N.A., as Administrative Agent, the undersigned, [President]
[Vice President] of the Borrower, hereby certifies as follows:
1.    The representations and warranties of the Borrower set forth in Section 6
of the Credit Agreement are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties are true and
correct as of such earlier date;
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof or will occur after giving effect to the consummation of each of the
Transactions; and
4.    _______________ is and at all times since [               ], 20__ has been
the duly elected and qualified [Secretary] [Assistant Secretary] of the Borrower
and the signature set forth on the signature line for such officer below is such
officer’s true and genuine signature;
and the undersigned [Secretary] [Assistant Secretary] of the Borrower hereby
certifies as follows:
1.    There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Borrower, nor has any other event occurred
affecting or threatening the corporate existence of the Borrower;
2.    The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of Delaware;
3.    (a) Attached hereto as Exhibit A is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower on
[               ], 2012; such resolutions have not in any way been amended,
modified, revoked or rescinded and have been in full force and effect since
their adoption to and including the date hereof and are



--------------------------------------------------------------------------------



now in full force and effect and such resolutions are the only corporate
proceedings of the Borrower now in force relating to or affecting the matters
referred to therein;
(b)    Attached hereto as Exhibit B is a true and complete copy of the By‑laws
of the Borrower as in effect on the date hereof, and
(c)    Attached hereto as Exhibit C is a true and complete copy of the
Certificate of Incorporation of the Borrower as in effect on the date hereof;
4.    Each of the persons named in Exhibit D attached hereto are now duly
elected and qualified officers of the Borrower, holding the offices indicated
next to their respective names below, and such officers have held such offices
with the Borrower at all times since [               ], 2012 to and including
the date hereof, and the signatures appearing opposite their respective names
below are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Borrower,
the Credit Agreement and the other Loan Documents and any certificate or other
document to be delivered by the Borrower pursuant to the Credit Agreement or any
such Loan Document:
Unless otherwise defined herein, capitalized terms which are defined in the
Credit Agreement and used herein are so used as so defined.


IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
first written above.

Name:
Title:

Name:
Title:



--------------------------------------------------------------------------------



EXHIBIT G
FORM OF OPINION OF COUNSEL TO BORROWER
[Posted separately]





--------------------------------------------------------------------------------



EXHIBIT H
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate [identify Lender]]


3.
Borrower(s):        ______________________________



4.
Administrative Agent:    ________________, as administrative agent under the
Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time) among Boston
Scientific Corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent




--------------------------------------------------------------------------------





6.
Assigned Interest:

    
Revolving Credit Commitment
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


_________________________________
NAME OF ASSIGNOR




By:______________________________
Title:




ASSIGNEE


_________________________________
NAME OF ASSIGNEE




By:______________________________
Title:




3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.



--------------------------------------------------------------------------------



[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Title:




Consented to:


BOSTON SCIENTIFIC CORPORATION




By________________________________
Title:


[NAME OF ANY OTHER RELEVANT PARTY]



By________________________________
Title:





--------------------------------------------------------------------------------



ANNEX 1




Credit Agreement, dated as of April 18, 2012 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Boston
Scientific Corporation (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”)




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document and (c) attaches any Notes
held by it evidencing the Assigned Interest and requests that the Administrative
Agent, upon request by the Assignee, exchange the attached Notes for a new Note
or Notes payable to the Assignee.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all



--------------------------------------------------------------------------------



payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.







--------------------------------------------------------------------------------



EXHIBIT I
FORM OF LOCAL CURRENCY FACILITY ADDENDUM
To:
JPMorgan Chase Bank, N.A., as Administrative Agent

From:
Boston Scientific Corporation

1.    This Local Currency Facility Addendum is being delivered to you pursuant
to subsection 4.1 of the Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, a Delaware corporation, the
several banks and other financial institutions from time to time parties
thereto, Bank of America, N.A., as Syndication Agent, J.P. Morgan Securities LLC
and Merrill, Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.
2.    The effective date (the “Effective Date”) of this Local Currency Facility
Addendum will be _______________, _____.
3.    Please be advised that, as of the Effective Date, the credit facility
described below is hereby designated as a “Local Currency Facility” for the
purposes of the Credit Agreement.
Type of Facility:
Additional Local Currenc(y)(ies):
Local Currency Facility Maximum
Borrowing Amount:        $
Local Currency Lenders:
Name of Lender    Local Currency Lender Maximum Borrowing Amount

$
List of Documentation Governing
Local Currency Facility (the
“Documentation”):
4.    Boston Scientific Corporation hereby represents and warrants that (a) the
Documentation complies in all material respects with the requirements of Section
4 of the Credit



--------------------------------------------------------------------------------



Agreement and (b) _______________ of _____________________ contains an express
acknowledgement that such Local Currency Facility shall be subject to the
provisions of Section 4 of the Credit Agreement.
BOSTON SCIENTIFIC CORPORATION
By:
______________________________
Name:
Title:

[FOREIGN SUBSIDIARY BORROWER]
By:
______________________________
Name:
Title:

[RELEVANT LENDER]
By:
______________________________
Name:
Title:

Accepted and Acknowledged:
J.P. MORGAN CHASE BANK, N.A.,
as Administrative Agent


By:
______________________________
Name:
Title:




--------------------------------------------------------------------------------



EXHIBIT J-1
[FORM OF] U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, a Delaware corporation, the
several banks and other financial institutions from time to time parties
thereto, Bank of America, N.A., as Syndication Agent, J.P. Morgan Securities LLC
and Merrill, Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



Date: ________ __, 20[ ]
EXHIBIT J-2
[FORM OF] U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, a Delaware corporation, the
several banks and other financial institutions from time to time parties
thereto, Bank of America, N.A., as Syndication Agent, J.P. Morgan Securities LLC
and Merrill, Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender (and, to the extent
required by Section 13.6 of the Credit Agreement, the Borrower and the
Administrative Agent) with a certificate of its non-U.S. Person status on
IRS Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender (and, if required, the Borrower and the
Administrative Agent) in writing and (2) the undersigned shall have at all times
furnished such Lender (and, if required, the Borrower and the Administrative
Agent) with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:



--------------------------------------------------------------------------------



Date: ________ __, 20[ ]
EXHIBIT J-3
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, a Delaware corporation, the
several banks and other financial institutions from time to time parties
thereto, Bank of America, N.A., as Syndication Agent, J.P. Morgan Securities LLC
and Merrill, Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender (and, to the extent
required by Section 13.6 of the Credit Agreement, the Borrower and the
Administrative Agent) with a certificate of its non-U.S. Person status on
IRS Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender (and, if required, the Borrower and the
Administrative Agent) in writing and (2) the undersigned shall have at all times
furnished such Lender (and, if required, the Borrower and the Administrative
Agent) with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



EXHIBIT J-4
[FORM OF] U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boston Scientific Corporation, a Delaware corporation, the
several banks and other financial institutions from time to time parties
thereto, Bank of America, N.A., as Syndication Agent, J.P. Morgan Securities LLC
and Merrill, Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its direct or
indirect partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its direct or
indirect partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:



--------------------------------------------------------------------------------



EXHIBIT K
FORM OF GUARANTEE
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Boston Scientific Corporation and its
subsidiaries pursuant to that Credit Agreement, dated as of April 18, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein but not defined shall have the meaning
set forth in the Credit Agreement), among Boston Scientific Corporation, the
other banks and financial institutions from time to time parties thereto, Bank
of America, N.A., as Syndication Agent, J.P. Morgan Securities LLC and Merrill,
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint
Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent, by the
Lenders (as defined in the Credit Agreement), the undersigned Guarantor (whether
one or more the “Guarantor”, and if more than one jointly and severally) hereby
furnishes its guarantee of the Obligations and agrees with JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders, as follows:
1.1    Guarantee.
(a)    The Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders and their respective successors, endorsees, transferees and assigns,
the prompt and complete payment and performance by the Borrower and the Foreign
Subsidiary Borrowers when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations. Anything contained herein to the contrary
notwithstanding, the obligations of the Guarantor hereunder at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.
(b)    No payment or payments made by the Guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application, at any time or from time to time, in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Guarantor hereunder which
shall, notwithstanding any such payment or payments, remain liable hereunder for
the Obligations until the Obligations are paid in full and the Commitments are
terminated.
(c)    The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.



--------------------------------------------------------------------------------



1.2    No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Administrative Agent or any Lender, the Guarantor shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or the Foreign Subsidiary Borrowers or against any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Obligations, nor shall the Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower
or the Foreign Subsidiary Borrowers in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Local
Currency Lenders by the Borrower and the Foreign Subsidiary Borrowers on account
of the Obligations are paid in full and the Commitments are terminated. If any
amount shall be paid to the Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by the Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of the Guarantor, and shall, forthwith
upon receipt by the Guarantor, be turned over to the Administrative Agent in the
exact form received by the Guarantor (duly indorsed by the Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Administrative Agent may
determine. The provisions of this paragraph shall continue to be effective after
the termination of the Credit Agreement, the payment in full of the Obligations
and the termination of the Commitments.
1.3    Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and any Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions thereof as the Administrative Agent (or the requisite Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. None of the Administrative Agent or any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for the Credit Agreement or
any property subject thereto. When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Borrower, the Foreign Subsidiary
Borrowers or any other guarantor, and any failure by the Administrative Agent or
any Lender to make any such demand or to collect any payments from the Borrower,
a Foreign Subsidiary Borrower or any such other guarantor or any release of the
Borrower, a Foreign Subsidiary Borrower or such other guarantor shall not
relieve the Guarantor of its obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express



--------------------------------------------------------------------------------



or implied, or as a matter of law, of the Administrative Agent or any Lender
against the Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
1.4    Guarantee Absolute and Unconditional. The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the Credit Agreement or acceptance of the Credit Agreement or this
Guarantee; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the Credit Agreement and this Guarantee; and all
dealings between the Borrower or the Foreign Subsidiary Borrowers and the
Guarantor, on the one hand, and the Administrative Agent and the Lenders, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon the Credit Agreement and this Guarantee. The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or the Foreign Subsidiary Borrowers and the
Guarantor with respect to the Obligations. This Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of this Guarantee, any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or the Foreign Subsidiary
Borrowers against the Administrative Agent or any Lender, (c) any law,
regulation, decree or order of any jurisdiction, or any other event, affecting
the Obligations or any Lender’s rights with respect thereto, including, without
limitation: (i) the application of any such law, regulation, decree or order,
including any prior approval, that would prevent the exchange of a non-Dollar
currency for Dollars or the remittance of funds outside of such jurisdiction or
the unavailability of Dollars in any legal exchange market in such jurisdiction
in accordance with normal commercial practice; or (ii) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any governmental authority thereof of any
moratorium on the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction; or (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any governmental authority that directly or indirectly deprives the companies in
such jurisdiction of any payment obligation under the Obligations; or (iv) any
war (whether or not declared), insurrection, revolution, hostile act, civil
strife or similar events occurring in such jurisdiction that has the same effect
as the events described in clause (i), (ii) or (iii) above (in each of the cases
contemplated in clauses (i) through (iv) above, to the extent occurring or
existing on or at any time after the date of this Guarantee), or (d) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or the Foreign Subsidiary Borrowers or the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower or the Foreign Subsidiary Borrowers for the Obligations, or of the
Guarantor under this Guarantee, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrower or the
Foreign Subsidiary Borrowers or any other Person or



--------------------------------------------------------------------------------



against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
the Guarantor or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower or the Foreign Subsidiary Borrowers or any such other Person or of
any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any Lender against the Guarantor. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantor and its successors and assigns, and
shall inure to the benefit of the Administrative Agent and the Lenders, and
their respective successors, endorsees, transferees and assigns, until all the
Obligations and the obligations of the Guarantor under this Guarantee shall have
been satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower or the Foreign Subsidiary Borrowers may be free from any
Obligations.
1.5    Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Guarantor or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
1.6    Payments. The Guarantor hereby agrees that all payments required to be
made by it hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Obligations, including, without
limitation, in the currency in which payment is due and, for the avoidance of
doubt, the Guarantor will comply with the provisions of subsection 3.10 of the
Credit Agreement to the same extent as the Borrower, provided that if a payment
is due in a currency other than Dollars and/or at a place other than the United
States, and such payment is not made as and when agreed, the Guarantor will,
upon the Administrative Agent’s request, either (i) make payment in such non-
Dollar currency and at the place where such payment is payable or (ii) pay the
Administrative Agent in Dollars at the Administrative Agent’s office referred in
Subsection 13.2 of the Credit Agreement. In the event of a payment pursuant to
clause (ii) above, the Guarantor will pay the Administrative Agent the Dollar
Equivalent of the amount of such payment on the date the Guarantor makes such
payment.
1.7    “Lenders”. For all purposes of this Guarantee, the term “Lenders” shall
be deemed to include Local Currency Lenders.
1.8    Representations and Warranties. The Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guarantee, and all necessary authority has



--------------------------------------------------------------------------------



been obtained; (b) this Guarantee constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, subject to the effects of
bankruptcy, examination, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing, (c)
the making and performance of this Guarantee does not and will not violate the
provisions of any applicable law, regulation or order, and does not and will not
result in the breach of, or constitute a default or require any consent under,
any material agreement, instrument, or document to which it is a party or by
which it or any of its property may be bound or affected; and (d) all consents,
approvals, licenses and authorizations of, and filings and registrations with,
any governmental authority required under applicable law and regulations for the
making and performance of this Guarantee have been obtained or made and are in
full force and effect.
1.9    Indemnification and Survival. Without limitation on any other obligations
of the Guarantor or remedies of the Agents or the Lenders under this Guarantee,
the Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Agents and the Lenders from and against, and
shall pay on demand, any and all damages, losses, liabilities and expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) that may be suffered or incurred by the Lenders and
Agents in connection with or as a result of any failure of any Obligations to be
the legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms. The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Obligations and
termination of this Guarantee.
1.10    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
1.11    Submission To Jurisdiction; Waivers.
(a)    The Guarantor hereby irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Guarantee, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;



--------------------------------------------------------------------------------



(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address set forth on the signature page hereto or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;
(iv)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
1.12    WAIVERS OF JURY TRIAL. THE GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY COUNTERCLAIM THEREIN.
1.13    Assignment; Notices. This Guarantee shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guarantee without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void), and (b) inure to the benefit of the Lenders and Agents and their
successors and assigns and the Lenders and Agents may, without notice to the
Guarantor and without affecting the Guarantor’s obligations hereunder, assign,
sell or grant participations in the Obligations and this Guarantee, in whole or
in part. The Guarantor agrees that the Lenders and Agents may disclose to any
assignee of or participant in, or any prospective assignee of or participant in,
any of their rights or obligations of all or part of the Obligations any and all
information in the Lenders’ or Agents’ possession concerning the Guarantor, this
Guarantee and any security for this Guarantee. All notices and other
communications to the Guarantor under this Guarantee shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the Guarantor at the address set forth
on the signature page hereto or at such other address in the United States as
may be specified by the Guarantor in a written notice delivered to the
Administrative Agent at such office as the Administrative Agent may designate
for such purpose from time to time in a written notice to the Guarantor.
1.14    Counterparts. This Guarantee may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract, and shall become effective when a counterpart
hereof executed on behalf of each Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed signature page to this
Guarantee by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Guarantee.



--------------------------------------------------------------------------------



1.15    Rules of Interpretation. The rules of interpretation specified in
subsection 1.2 of the Credit Agreement shall be applicable to this Guarantee.
1.16    Miscellaneous. (a) The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity. The unenforceability or
invalidity of any provision of this Guarantee shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and the Guarantor in writing, this Guarantee
is not intended to supersede or otherwise affect any other guarantee now or
hereafter given by the Guarantor for the benefit of the Lenders or any term or
provision thereof.
(b)    Neither this Guarantee nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrowers, the Guarantor and the Administrative Agent (with the consent of the
applicable Lenders if required under the Credit Agreement).
[Signature Pages Follow]



--------------------------------------------------------------------------------



Executed this ___ day of ____________, _____.
[Guarantor]
By:
________________________________
Name:
Title:

Address:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:
________________________________
Name:
Title:




--------------------------------------------------------------------------------



EXHIBIT L
FORM OF MULTICURRENCY NOTE
$________________    New York, New York
     [ ], 2012
FOR VALUE RECEIVED, the undersigned, Boston Scientific Corporation, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay
[                             ] (the “Lender”) (or its registered assigns) at
the office of JPMorgan Chase Bank, N.A., located at 383 MADISON AVENUE, NEW
YORK, NEW YORK 10179, in the currency of each Multicurrency Loan made by the
Lender and in immediately available funds, on the Termination Date the principal
amount of (a) _______________________ DOLLARS ($____________), or, if less, (b)
the aggregate unpaid principal amount of all Multicurrency Loans made by the
Lender to the Borrower pursuant to subsection 2.12 of the Credit Agreement, as
hereinafter defined. The Borrower further agrees to pay interest in like money
at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in subsections 3.2 and 3.4
of such Credit Agreement.
The holder of this Note is authorized to endorse on the schedule annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Multicurrency Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof the length of each
Interest Period with respect thereto. Each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement shall not affect the obligations of the Borrower in
respect of such Multicurrency Loan.
This Note (a) is one of the Multicurrency Notes referred to in the Credit
Agreement, dated as of April 18, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lender, the other banks and financial institutions from time to time parties
thereto, Bank of America, N.A., as Syndication Agent, J.P. Morgan Securities LLC
and Merrill, Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as Administrative Agent,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional prepayment in whole or in part as provided in the Credit Agreement.
Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.



--------------------------------------------------------------------------------



Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
BOSTON SCIENTIFIC CORPORATION
By:
____________________________
Name:
Title:




--------------------------------------------------------------------------------



Schedule A to
Multicurrency Note
LOANS, CONTINUATIONS AND REPAYMENTS OF
MULTICURRENCY LOANS
Date
Amount of Multicurrency Loans
Interest Period or Eurocurrency Rate with Respect Thereto
Amount of Principal of Multicurrency Loans Repaid
Unpaid Principal Balance of Multicurrency Loans
Notation
Made By








